 
Exhibit 10.1
 
EXECUTION VERSION
 

 
ASSET PURCHASE AGREEMENT
 
DATED AS OF MAY 15, 2009,
 
BY AND AMONG
 
QUICKSILVER RESOURCES INC.,
 
AS SELLER,
 
AND
 
ENI US OPERATING CO. INC.
 
AND
 
ENI PETROLEUM US LLC,
 
AS BUYERS
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
ARTICLE 1
DEFINITIONS
1
Section 1.1
Certain Defined Terms
1
Section 1.2
References, Gender, Number
1
ARTICLE 2
SALE AND PURCHASE OF ASSETS
1
Section 2.1
Sale and Purchase
1
ARTICLE 3
PURCHASE PRICE AND PAYMENT
2
Section 3.1
Purchase Price
2
Section 3.2
Payment
2
Section 3.3
Allocation of Purchase Price
2
Section 3.4
Adjustment Period Cash Flow
3
Section 3.5
Post Closing Review
4
Section 3.6
Gas Imbalance Adjustments
6
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
6
Section 4.1
Representations and Warranties of Seller
6
Section 4.2
Representations and Warranties of Buyers
11
ARTICLE 5
ACCESS TO INFORMATION; ETC
13
Section 5.1
General Access
13
Section 5.2
Confidential Information
13
Section 5.3
Environmental Review and Audit
14
Section 5.4
Buyers’ Responsibility for Review
15
ARTICLE 6
TITLE ADJUSTMENTS
15
Section 6.1
General Disclaimer of Warranties and Representations
15
Section 6.2
Buyers’ Title Review
16
Section 6.3
Determination of Title Defects
20
Section 6.4
Seller Title Credits
20
Section 6.5
Dispute Resolution
21
Section 6.6
No Duplication
22
Section 6.7
Operational Defects
22
ARTICLE 7
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
22
Section 7.1
Compliance
22

 

 
-i-
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Section 7.2
Allocations
23
Section 7.3
Preference Rights
23
Section 7.4
Transfer Requirements
24
Section 7.5
Certain Governmental Consents
24
Section 7.6
Express Conditions on Sale
24
ARTICLE 8
COVENANTS OF SELLER AND BUYERS
25
Section 8.1
Conduct of Business Pending Closing
25
Section 8.2
Qualifications on Conduct
27
Section 8.3
Conveyance
27
Section 8.4
Public Announcements
27
Section 8.5
Amendment of Schedules
28
Section 8.6
Parties Efforts and Further Assurances
28
Section 8.7
Records
28
Section 8.8
Recording
28
Section 8.9
Casualty and Condemnation
28
Section 8.10
Acreage Failure
29
Section 8.11
Change of Control
29
Section 8.12
Third Person Indebtedness
31
ARTICLE 9
TAX MATTERS
31
Section 9.1
Tax Returns; Proration of Taxes
31
Section 9.2
Like-Kind Exchange
32
Section 9.3
Transfer Taxes
33
Section 9.4
Conflict
33
ARTICLE 10
CLOSING CONDITIONS
33
Section 10.1
Seller’s Closing Conditions
33
Section 10.2
Buyers’ Closing Conditions
34
ARTICLE 11
CLOSING
35
Section 11.1
Closing
35
Section 11.2
Seller’s Closing Obligations
35
Section 11.3
Buyers’ Closing Obligations
36

 
 
-ii-
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE 12
EFFECT OF CLOSING
36
Section 12.1
Revenues
36
Section 12.2
Expenses
36
Section 12.3
Payments and Obligations
37
Section 12.4
Survival
37
ARTICLE 13
LIMITATIONS
38
Section 13.1
Disclaimer of Warranties
38
Section 13.2
Texas Deceptive Trade Practices Act Waiver
39
Section 13.3
Damages
39
ARTICLE 14
INDEMNIFICATION
40
Section 14.1
Indemnification by Buyers
40
Section 14.2
Indemnification by Seller
40
Section 14.3
Indemnification and Defense Procedures
41
ARTICLE 15
TERMINATION; REMEDIES
44
Section 15.1
Termination
44
Section 15.2
Remedies
45
ARTICLE 16
MISCELLANEOUS
46
Section 16.1
Counterparts
46
Section 16.2
Governing Law; Jurisdiction; Process
46
Section 16.3
Entire Agreement
46
Section 16.4
Expenses
46
Section 16.5
Notices
47
Section 16.6
Successors and Assigns
48
Section 16.7
Amendments and Waivers
48
Section 16.8
Appendices, Schedules and Exhibits
48
Section 16.9
Interpretation
48
Section 16.10
Limited Arbitration
49
Section 16.11
Agreement for the Parties’ Benefit Only
49
Section 16.12
Attorneys Fees
49
Section 16.13
Severability
49



 
-iii-
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

Section 16.14
No Recordation
50
Section 16.15
Time of Essence
50

 
 
-iv-
 

 
 
 

--------------------------------------------------------------------------------

 

APPENDICES
 
Appendix A
-
Definitions

 
EXHIBITS
 
Exhibit 8.3
-
General Conveyance
Exhibit 11.2(c)
-
Affidavit of Non-Foreign Status
Exhibit 11.2(d)
-
Joint Development Agreement
Exhibit 11.2(e)
-
Area of Mutual Interest Agreement
Exhibit 11.2(f)
-
Joint Operating Agreement
Exhibit 11.2(g)
-
Use and Access Agreement
Exhibit 11.2(i)
-
Gathering Agreement

 
SCHEDULES
 
Schedule A-1
-
Property Schedule
Schedule A-2
-
Excluded Assets
Schedule A-3
-
Certain Permitted Encumbrances
Schedule A-4
-
Option Properties
Schedule 4.1(d)
-
Seller’s Conflicts
Schedule 4.1(e)
-
Seller’s Consents
Schedule 4.1(f)
-
Seller’s Actions
Schedule 4.1(g)
-
Compliance with Laws
Schedule 4.1(j)
-
Material Contracts
Schedule 4.1(k)
-
Tax Matters
Schedule 4.1(n)
-
Capital Commitments
Schedule 4.1(o)
-
Payments for Production
Schedule 4.1(p)
-
Suspense
Schedule 4.1(s)
-
Environmental
Schedule 6.7
-
Operational Defects
Schedule 7.1
-
Preference Rights and Transfer Requirements
Schedule 8.1
-
Conduct of Business
Schedule 8.3
-
Division of Assets
Schedule 8.12
 
Existing Liens


 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 15, 2009, is
by and among QUICKSILVER RESOURCES INC., a Delaware corporation (“Seller”), and
ENI US OPERATING CO. INC., a Delaware corporation (“Eni Operating”), and ENI
PETROLEUM US LLC, a Delaware limited liability company (“Eni Petroleum”; Eni
Petroleum together with Eni Operating being hereinafter referred to as
“Buyers”).  Seller and each of the Buyers are hereinafter referred to
individually as a “Party” and collectively as the “Parties”.
 
WHEREAS, Seller owns undivided interests in certain oil and gas leases, royalty
interests, mineral interests and related assets located in the Fort Worth Basin
in the State of Texas; and
 
WHEREAS, Seller desires to sell to Buyers, and Buyers desire to purchase from
Seller, an undivided twenty-seven and five-tenths percent (27.5%) of such
interests in such oil and gas leases, royalty interests, mineral interests and
related assets upon the terms and subject to the conditions set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1                                Certain Defined Terms.  Unless the
context otherwise requires, the respective terms defined in Appendix A attached
hereto and incorporated herein shall, when used herein, have the respective
meanings therein specified, with each such definition to be equally applicable
both to the singular and the plural forms of the term so defined.
 
Section 1.2                                References, Gender, Number.  All
references in this Agreement to an “Article,” “Section,” “subsection,” “Exhibit”
or “Schedule” shall be to an Article, Section, subsection, Exhibit or Schedule
of this Agreement, unless the context requires otherwise.  Unless the context
otherwise requires, the words “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby,” or words of similar import shall refer to this Agreement as a whole
and not to a particular Article, Section, subsection, clause or other
subdivision hereof.  Whenever the context requires, the words used herein shall
include the masculine, feminine and neuter gender, and the singular and the
plural.
 
ARTICLE 2
SALE AND PURCHASE OF ASSETS
 
Section 2.1                                Sale and Purchase.  On and subject to
the terms and conditions of this Agreement, Seller agrees to sell and convey to
Buyers, and Buyers agree to purchase from Seller, the Assets.
 

 
-1-
 

 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 3
PURCHASE PRICE AND PAYMENT
 
Section 3.1                                Purchase Price.  The purchase price
for the sale and conveyance of the Assets to Buyers is Two Hundred Eighty
Million and No/100 Dollars ($280,000,000.00) (the “Purchase Price”), subject to
adjustment in accordance with the terms of this Agreement.  The “Adjusted
Purchase Price” shall be the Purchase Price (a) as adjusted by the Initial
Adjustment Amount determined pursuant to Section 3.4, (b) as adjusted for
payments of portions of the Purchase Price received by Seller from holders of
Preference Rights contemporaneously with Closing in accordance with and as
contemplated by Section 7.3, (c) as adjusted downward for Title Defects, if any,
in accordance with Section 6.2(e), (d) as adjusted for gas imbalances, if any,
pursuant to Section 3.6 and (e) as adjusted downward on account of an Option
Failure occurring prior to the Closing Date as set forth in Section 8.10.
 
Section 3.2                                Payment.  Contemporaneously with the
execution of this Agreement, Buyers have deposited an amount equal to ten
percent (10%) of the Purchase Price with the Escrow Agent pursuant to the Escrow
Agreement as a deposit hereunder (the “Deposit”).  If the Closing occurs, Buyers
and Seller agree that they will direct the Escrow Agent to pay the Deposit
together with all interest earned thereon to Seller at the Closing and that the
Deposit (but not the interest earned thereon), when received by Seller, shall be
credited against the Adjusted Purchase Price.  Buyers acknowledge and agree that
the interest earned on the Deposit shall not be credited against the Adjusted
Purchase Price, but shall be paid and belong to Seller.  At the Closing, Buyers
shall assume the Assumed Liabilities and, subject to the second sentence of this
Section 3.2, shall wire transfer the Adjusted Purchase Price in immediately
available funds to Quicksilver Resources Inc., JPMorgan Chase Bank, N.A., ABA
No. 021000021 for the account of Seller, Account No. 08806377907, or such other
account or accounts specified by Seller to Buyers on or prior to the Business
Day immediately preceding the Closing Date.
 
Section 3.3                                Allocation of Purchase Price.  As
soon as reasonably practicable after the Closing, the Parties shall agree to
allocate, in accordance with Section 1060 of the Code, the Adjusted Purchase
Price (plus other capitalized costs) among the Assets.  For purposes of such
allocation, the Parties shall use, to the extent possible, the Allocated
Values.  Buyers shall provide a proposed allocation to Seller, and thereafter,
Buyers and Seller will act in good faith and reasonably cooperate with each
other to agree on the final allocation (as finalized, the “Tax Allocation
Schedule”).  Each of the Parties (or its applicable Affiliate) shall file a Form
8594 (Asset Acquisition Statement Under Section 1060) on a timely basis,
reporting the allocation of the Adjusted Purchase Price (plus other capitalized
costs) consistent with the Tax Allocation Schedule.  Each of the Parties (or its
applicable Affiliate) shall file, on a timely basis, any amendments required to
such Form 8594 as a result of a subsequent increase or decrease in the Adjusted
Purchase Price pursuant to this Agreement.  Except as required by Law, none of
the Parties (or their applicable Affiliates) shall take any position on its Tax
Returns that is inconsistent with the allocation of the Adjusted Purchase Price
(plus other capitalized costs) as so agreed or as adjusted.
 

 
 
2

--------------------------------------------------------------------------------

 

Section 3.4                                Adjustment Period Cash Flow.
 
(a)           Initial Adjustment Amount.  Without limitation of Buyers’ rights
pursuant to Section 14.2, the Purchase Price shall be increased or decreased, as
the case may be, by an amount equal to the Net Cash Flow with respect to the
Assets for the time period beginning at the Effective Time through but excluding
the Closing Date (the “Adjustment Period”).  Seller shall deliver to Buyers on
or prior to the fifth (5th) Business Day preceding the Closing Date a statement
(the “Adjustment Statement”) setting forth Seller’s preliminary determination
(the “Initial Adjustment Amount”) of the Net Cash Flow.  If the Initial
Adjustment Amount shown on the Adjustment Statement is a positive number, then
the Purchase Price shall be increased by such amount.  If the Initial Adjustment
Amount shown on the Adjustment Statement is a negative number, then the Purchase
Price shall be decreased by such amount.
 
(b)           Basis of Adjustments.  Except with respect to any costs and
expenses of drilling and completing any Well by Seller as more fully described
in Section 3.4(c), the Adjustment Statement shall be based upon actual
information available to Seller at the time of its preparation.  There shall be
attached to the Adjustment Statement such supporting documentation and other
data as is reasonably necessary to provide a basis for the Net Cash Flow or as
may be reasonably requested by Buyers.
 
 
(c)           Net Cash Flow.  The “Net Cash Flow” shall be the algebraic sum of
(i) a positive amount equal to the aggregate amount incurred and paid by Seller
as Seller’s share of the costs of acquisition, exploration, development,
construction, maintenance, operation, abandonment and production of the Assets
with respect to the Adjustment Period, including, but not limited to, royalties,
overriding royalties, net profit interests and other similar burdens on
production; Production Taxes; the cost of maintaining leaseholds, easements,
rights-of-way or other interests included in the Assets; option payments; the
cost of acquiring new leasehold, easements, rights-of-way and other interests
that shall, upon acquisition, become part of the Assets; the cost of extension
or renewal of any interest included in the Assets; the cost of treating,
processing, storing, compressing, transporting, selling, marketing and otherwise
handling and dealing with Hydrocarbon production with respect to the Assets; the
cost of any exploration, development or construction activities on the Assets;
costs of insurance coverage (including prepayments of any of the foregoing
costs, which prepayments shall be prorated in the manner contemplated by
Section 3.4(d)); provided, however, (i) any costs and expenses associated with
the drilling and/or completion by Seller of any Well (other than the Wells
addressed in item (ii) of this provision) during the Adjustment Period, or which
are otherwise included in the Turnkey Drilling Rate or Turnkey Completion Rate,
will be calculated in the manner contemplated by Section 4.1 of the Joint
Development Agreement irrespective of the actual costs and expenses paid by
Seller, and (ii) $201,140 of the costs and expenses associated with the drilling
of the Alliance D-6H Well and the Alliance Saratoga A-10H Well shall be included
in the calculation of Net Cash Flow irrespective of the actual costs and
expenses incurred by Seller to drill same or when such costs are paid by Seller
(the “Property Costs”); (ii) a negative amount equal to the aggregate gross
proceeds received by Seller from the sale of Hydrocarbons produced from or
attributable to the Assets during the Adjustment Period or from the sale,
salvage or other disposition of any Assets during the Adjustment Period;
provided, however, that, for the purposes of determining Net Cash Flow, gaseous
Hydrocarbons shall be
 

 
 
3

--------------------------------------------------------------------------------

 

 
deemed to have been sold for an amount per MMBtu equal to the Guaranteed Rate,
whether actually sold for more or less; and (iii) a negative amount equal to the
aggregate amount of any costs incurred under clause (i) above and reimbursed to
Seller by any third Person (unless such reimbursement is accounted for under
clause (ii) above); provided, however, the amounts held by Seller for the
account or benefit of any third Person joint interest owners shall not be
included in the calculation of Net Cash Flow, and therefore, shall not have an
effect on the Purchase Price.  If an operating agreement is not in place during
any part of the Adjustment Period with respect to any Asset for which Seller or
an Affiliate of Seller is acting as operator, then overhead charges of the
operator for such Asset with respect to such part of the Adjustment Period shall
be Seven Hundred Dollars ($700) per producing Well per month, (y) deemed
incurred by Seller and (z) charged and allocated to such Asset for purposes of
determining Net Cash Flow; provided, however, that no other general and
administrative costs and other indirect expenses shall be included in the
calculation of Net Cash Flow, except if and to the extent charged pursuant to an
applicable existing operating agreement, and, to the extent that any overhead
costs are included in the Turnkey Drilling Rate or Turnkey Completion Rate, such
overhead costs shall not be charged to Buyers and shall not be included in the
determination of Net Cash Flow, except insofar as such costs are included in the
Turnkey Drilling Rate or Turnkey Completion Rate.
 
(d)           Interpretation.  The term “incurred,” as used in this Section 3.4
and with respect to Article 12, and the amount of each adjustment to the
Purchase Price, shall be interpreted in accordance with accounting recognition
guidance under the Accounting Principles.  Surface use fees, insurance premiums
and other Property Costs that are paid periodically shall be prorated based upon
the number of days in the applicable period falling before, or on or after, the
Effective Time.  Production Taxes shall be prorated based on the amount of
Hydrocarbons actually produced, purchased or sold, as applicable, before and on
or after the Effective Time.
 
Section 3.5                                Post Closing Review.  After the
Closing, Seller shall review the Adjustment Statement and determine the actual
Net Cash Flow.  On or prior to the ninetieth (90th) day after the Closing Date,
Seller shall present Buyers with a statement of the actual Net Cash Flow and
such supporting documentation as is reasonably necessary (and as may be
reasonably requested by Buyers) to support the Net Cash Flow shown therein (the
“Final Adjustment Statement”).  Buyers will give personnel, accountants and
representatives of Seller reasonable access to Buyers’ premises and to its books
and records to the extent relating to the Assets for purposes of preparing the
Final Adjustment Statement and will cause appropriate personnel of Buyers to
assist Seller and Seller’s personnel, accountants and representatives, at no
cost to Seller, in the preparation of the Final Adjustment Statement; provided,
however, that Buyers shall not be required to provide such access (or assistance
with respect thereto) to the extent related to information concerning Buyers
that is not publicly available unless and until the Parties have executed an
amendment to the Confidentiality Agreement (or other agreement), in form and
substance reasonably satisfactory to Buyers, providing that any such
non-publicly available information to which Seller (or any employee, contractor,
accountant or other representative thereof) is given access shall be
confidential and shall not be disclosed or otherwise used except in furtherance
of the transactions contemplated by this Agreement, and except as may be
required pursuant to applicable Law.  Seller will give personnel, accountants
and representatives of Buyers reasonable access to Seller’s premises and to its
books and records to the extent relating to the Assets for purposes of reviewing
the calculation of Net Cash Flow and will cause appropriate personnel of Seller
to assist Buyers and Buyers’ personnel,

 
 
4

--------------------------------------------------------------------------------

 

accountants and representatives, at no cost to Buyers, in verification of such
calculation.  The Final Adjustment Statement shall become final and binding on
Seller and Buyers as to the Net Cash Flow (subject, however, to Article 12)
thirty (30) days following the date the Final Adjustment Statement is received
by Buyers, except to the extent that prior to the expiration of such 30-day
period Buyers shall deliver to Seller one or more notices, as hereinafter
required, of its disagreement with the contents of the Final Adjustment
Statement.  Such notices shall be in writing and set forth all of Buyers’
disagreements with respect to any portion of the Final Adjustment Statement,
together with Buyers’ proposed changes thereto, and shall include an explanation
in reasonable detail of, and such supporting documentation as is reasonably
necessary to support, such changes.  Any disagreements with or changes to the
Final Adjustment Statement not included in such notices shall be waived by
Buyers.  If Buyers have timely delivered one or more notices of disagreement to
Seller in the manner required above, then, upon written agreement between Buyers
and Seller resolving all disagreements of Buyers set forth in such notices, the
Final Adjustment Statement (including any revisions thereto as are so agreed)
will become final and binding on Buyers and Seller as to the Net Cash Flow.  If
the Final Adjustment Statement has not become final and binding by the one
hundred fiftieth (150th) day following the Closing Date, then Buyers or Seller
may submit any unresolved disagreements of Buyers set forth in the aforesaid
notices to the Houston office of PricewaterhouseCoopers, LLP or, if such firm is
not able or willing to serve, a nationally-recognized independent accounting
firm or consulting firm mutually acceptable to both Seller and Buyers, or, if
Buyers and Seller are unable to agree upon a firm within ten (10) days after
being notified of Pricewaterhouse Coopers, LLP’s inability or unwillingness to
serve, a firm selected by the Houston, Texas office of the American Arbitration
Association (the “Accounting Arbitrator”) for final and binding
determination.  The fees and expenses of the Accounting Arbitrator in making
such determination shall be shared fifty percent (50%) by Buyers and fifty
percent (50%) by Seller.  The Accounting Arbitrator shall conduct the
arbitration proceedings in Fort Worth, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section 3.5.  Upon resolution of
such unresolved disagreements of Buyers, the Final Adjustment Statement
(including any revisions thereto as are so resolved or agreed), shall be
conclusive, final and binding on Buyers and Seller as to the Net Cash Flow.  The
Accounting Arbitrator’s determination shall be made within forty-five (45) days
after submission of the matters in dispute and shall be final and binding on all
Parties, without right of appeal.  In determining the proper amount of any
adjustment to the Purchase Price, the Accounting Arbitrator shall be bound by
the terms of this Agreement and may not increase the Purchase Price by more than
the increase proposed by Seller nor decrease the Purchase Price by more than the
decrease proposed by Buyers, as applicable.  The Accounting Arbitrator shall act
as an expert for the limited purpose of determining the specific disputed
aspects of Purchase Price adjustments submitted by any Party and may not award
damages, interest (except as expressly provided for in this Section 3.5), or
penalties to any Party with respect to any matter.  Seller and Buyers shall each
bear their own legal fees and other costs of presenting their case to the
Accounting Arbitrator.  If the final amount of Net Cash Flow is more or less
than the Initial Adjustment Amount, the Adjusted Purchase Price shall be
redetermined under Section 3.1 using such final amount of Net Cash Flow.  If
such redetermination under Section 3.1 results in a reduction in the Adjusted
Purchase Price, Seller shall pay Buyers the amount of such reduction.  If such
redetermination results in an increase in the Adjusted Purchase Price, Buyers
shall pay Seller the amount of such increase.  Within three

 
 
5

--------------------------------------------------------------------------------

 

(3) Business Days after the Final Adjustment Statement (as so resolved or
agreed) becomes final and binding, Seller or Buyers, as appropriate, shall pay
to the other Party the amount of such increase or reduction, if any, in the
Adjusted Purchase Price, together with interest on the amount of such increase
or reduction from the Closing Date until paid at the Agreed Rate.
 
Section 3.6                                Gas Imbalance Adjustments.  The
Purchase Price shall be:
 
(a)           reduced by the product obtained by multiplying the aggregate
volume of MMBtu owed by Seller to a third Person as of the Effective Time for
production imbalances or overlifts attributable to the Properties by the
Guaranteed Rate; and
 
(b)           increased by the product obtained by multiplying the aggregate
volume of MMBtu owed by a third Person to Seller as of the Effective Time for
production imbalances or overlifts attributable to the Properties by the
Guaranteed Rate.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Section 4.1                                Representations and Warranties of
Seller.  Seller represents and warrants to Buyers as follows:
 
(a)           Organization and Qualification.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority to carry on its
business as it is now being conducted.  Seller is duly qualified to do business,
and is in good standing, in each jurisdiction in which the Assets owned or
leased by it makes such qualification necessary.
 
(b)           Authority.  Seller has all requisite corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
(and under all documents required to be executed and delivered and actions to be
performed by Seller pursuant hereto).  The execution, delivery and performance
of this Agreement and the agreements contemplated hereby and the transactions
contemplated hereby and thereby have been duly and validly authorized by all
requisite corporate action on the part of Seller.
 
(c)           Enforceability.  This Agreement constitutes a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors, (ii)
general principles of equity and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.
 
(d)           No Conflict or Violation.  Except for any exceptions set forth in
Section 4.1(e) (or referenced in Schedule 4.1(e)), neither the execution and
delivery of this Agreement nor the consummation of the transactions and
performance of the terms and conditions contemplated hereby by Seller will
(i) conflict with or result in a violation or breach of or default under any
provision of the certificate of incorporation, by-laws or other similar
governing documents of Seller, (ii) conflict with or result in a violation or
breach of or default (whether currently or with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation, or acceleration under any agreement,

 
 
6 

--------------------------------------------------------------------------------

 

indenture or other instrument under which Seller is bound and to which any Asset
is subject, or (iii) violate or conflict with any Law applicable to Seller or
any Asset (or Seller’s ownership or operation thereof), other than, in the case
of the matters described in clauses (ii) and (iii) of this Section 4.1(d), such
conflicts, breaches, violations or defaults as will not have a Material Adverse
Effect.
 
(e)           Consents.  Except for (i) consents or approvals of, or filings
with, any applicable Governmental Authorities in connection with assignments of
the Assets which are not customarily obtained prior to the assignment of the
Assets, (ii) Preference Rights and Transfer Requirements, and (iii) other
consents, approvals, authorizations, permits, filings or notices described in
Schedule 4.1(e), no consent, approval, authorization or permit of, or filing
with or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement by Seller or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Seller.
 
(f)           Actions.  Except as set forth in Schedule 4.1(f), (i) there is no
Action pending (with service of process therein having been made on Seller) or,
to the knowledge of Seller, threatened (or pending without service of process
therein having been made on Seller) to which Seller is (or is threatened to be
made) a party and which relates to the Assets, other than Actions which are not
reasonably expected to have a Material Adverse Effect; and (ii) without limiting
the foregoing, to the knowledge of Seller, no written or electronic notice from
any third Person has been received by Seller claiming or calling attention to
any violation of Law which relates to the Assets, or, in the case of a
Governmental Authority, claiming or calling attention to any possible violation
of Law which relates to the Assets, other than any such violation or possible
violation which is not reasonably expected to have a Material Adverse Effect.
 
(g)           Compliance with Laws.  Except as set forth in Schedule 4.1(g),
(i) Seller has no knowledge of any violation by Seller of any Law with respect
to the Assets, other than violations of Law which are not reasonably expected to
have a Material Adverse Effect and (ii) to the knowledge of Seller, all
necessary permits, licenses, approvals, consents, certificates, and other
authorizations with respect to the ownership or operation of the Assets are in
full force and effect, and no violations exist in respect thereof, other than
those, the failure of which to obtain or maintain or the violation of which,
would not have a Material Adverse Effect; provided, that, no representation or
warranty made in this Section 4.1(g), shall apply with respect to (x) violations
of Environmental Law, (y) violations of Law relating to Tax, except as set forth
in Section 4.1(k), or (y) Seller’s title to the Assets.
 
(h)           Brokerage Fees and Commissions.  Neither Seller nor any Affiliate
of Seller has incurred any obligation or entered into any agreement for any
investment banking, brokerage or finder’s fee or commission in respect of the
transactions contemplated by this Agreement for which Buyers shall incur any
liability, whether directly or indirectly.

 
 
7 

--------------------------------------------------------------------------------

 

(i)           Insolvency.
 
(i)           There are no bankruptcy, reorganization, receivership or
arrangement proceedings pending against, being contemplated by, or, to the
knowledge of Seller, threatened against Seller or any Affiliate of Seller.
 
(ii)           The Assets are not being, and to the knowledge of Seller, have
not been, assigned, transferred, conveyed, pledged, disposed of, delegated or
otherwise alienated, in whole or in part, in any manner (whether by assignment,
merger, change of control, sale of stock, assignment for the benefit of
creditors, receivership, bankruptcy or otherwise), and whether by Seller or any
Affiliate of Seller or any other Person, with the actual intent to hinder,
delay, or defraud any creditor.
 
(iii)           Immediately prior to and immediately subsequent to the Closing,
neither Seller nor any Affiliate of Seller will have incurred, nor does such
Person intend to or believe that it will incur, debts or obligations (including,
without limitation, contingent obligations, and including the obligations of
Seller under or with respect to this Agreement), beyond such Person’s ability to
pay such debts and obligations as they mature or come due.
 
(iv)           Seller agrees for and on behalf of itself and its Affiliates that
the Purchase Price (as adjusted pursuant to this Agreement) constitutes
reasonable value for the Assets, and Seller has not paid less than reasonable
value for the purchase, sale, or other transfer of the Assets.  The transactions
contemplated by this Agreement are not in satisfaction of any antecedent or
preexisting debt owed by Seller to Buyers.
 
(j)           Material Contracts.
 
(i)           Schedule 4.1(j) sets forth a list of all Material Contracts that
exist as of the date of this Agreement.  Prior to the Closing Date, Seller will
provide or cause to be provided to Buyers access to true, correct, and complete
copies of such Material Contracts, together with any amendments and supplements
thereto.
 
(ii)           Except as set forth in Schedule 4.1(j), Seller is not in breach
of, or default under, and to the knowledge of Seller, no other Person is in
breach of, or default under, any Material Contract, and there does not exist
under any provision thereof, to the knowledge of Seller, any event that, with
the giving of notice or the lapse of time or both, would constitute such a
breach or default by any Person, except for such breaches, defaults and events
as to which requisite waivers or consents have been or are being obtained or
which would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(k)           Tax Matters.
 
(i)           Except for Taxes being contested in good faith in connection with
the matters set forth in Schedule 4.1(k), each material Tax Return required to
be filed with respect to the Assets has been timely and properly filed and all
material Taxes with

 
 
8

--------------------------------------------------------------------------------

 

respect to the Assets have been timely and properly paid.  All such Tax Returns
are correct and complete in all material respects.
 
(ii)           Except for Taxes not yet due and payable, Seller has not received
written notice of any claim from any applicable Governmental Authority for the
assessment of any Taxes with respect to the Assets.  There is not currently in
effect any extension or waiver of any statute of limitation of any jurisdiction
regarding the assessment or collection of Taxes with respect to the
Assets.  There are no administrative proceedings or lawsuits pending against the
Assets by any applicable Governmental Authority with respect to Taxes.
 
(iii)           No lien or encumbrance (other than Tax liens contested in good
faith and for which adequate reserves are maintained in accordance with the
Accounting Principles) exists (whether or not filed in the real property records
of any applicable Governmental Authority) on or with respect to any Assets as a
result of a failure to pay Taxes; provided, however, that, to the extent notice
of any such Tax lien or encumbrance is not filed in the real property records of
an applicable Governmental Authority, this representation shall be deemed to be
qualified by the knowledge of Seller.
 
(iv)           None of the Assets are subject to any Tax partnership agreement
requiring a partnership income Tax Return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code.
 
(l)           Wells.  There is no Well (including, without limitation, any
“orphan well”) or piece of Equipment included in the Assets that:
 
(i)           Seller is obligated on the date of this Agreement by applicable
Law or agreement to plug and abandon, abandon, decommission, remove, or
otherwise dispose of;
 
(ii)           to the knowledge of Seller, has been plugged and abandoned,
abandoned, decommissioned, removed, or otherwise disposed of other than in
compliance in all material respects with applicable Law or agreement; and
 
(iii)           is subject to penalties on allowables after the Effective Time
because of any overproduction.
 
(m)           Equipment.  To the knowledge of Seller, all Wells and Equipment
are in an operable state of repair adequate to maintain normal operations in
accordance with past practices, ordinary wear and tear excepted, other than any
non-operable state of repair that would not have a Material Adverse Effect.
 
(n)           Outstanding Capital Commitments.  Except as set forth on
Schedule 4.1(n), as of the date of this Agreement, there are no outstanding
authorities for expenditure or other commitments, whether oral or written, to
conduct any operations or expend any amount of money on or with respect to the
Assets which are binding on Seller or the Assets and will be binding on Buyers
after Closing and which Seller reasonably anticipates will require

 
 
9

--------------------------------------------------------------------------------

 

the expenditure of money in excess of Five Hundred Thousand Dollars ($500,000)
(net to the interest being conveyed to Buyers pursuant to this Agreement) per
item.
 
(o)           Payments for Production.  Except as set forth on Schedule 4.1(o),
Seller is not obligated by virtue of a take-or-pay payment, advance payment,
make-whole payment, or other similar payment (other than royalties, overriding
royalties, and similar arrangements established in the Leases or reflected on
the Property Schedule), to deliver Hydrocarbons, or proceeds from the sale
thereof, attributable to Seller’s interest in the Assets at some future time
without receiving payment therefor at or after the time of delivery, except as
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(p)           Suspense.  Except as set forth on Schedule 4.1(p), proceeds from
the sale of Hydrocarbons produced from or attributable to the Assets are being
paid by or on behalf of Seller in compliance with the terms of the Leases,
Surface Agreements and other applicable instruments and applicable Law without
suspension or indemnity other than standard division order suspensions or
indemnities, except as would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(q)           Status of Seller.  Seller is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(r)           Records and Reserve Report.  The historical factual information
provided to Schlumberger by Seller regarding the Assets for the preparation of
the Reserve Report (including, without limitation, historical costs of operation
and production volumes), was accurate in all material respects when furnished.
 
(s)           Environmental.  Except as set forth on Schedule 4.1(s) and except
as would not have a Material Adverse Effect:
 
(i)           to the knowledge of Seller, the Assets and Seller with respect to
the Assets are in compliance with the requirements of all Environmental Laws;
 
(ii)           to the knowledge of Seller, all permits, licenses, approvals,
consents, certificates and other authorizations required by Environmental Laws
with respect to the ownership or operation of the Assets (the “Environmental
Permits”) have been properly obtained and are in full force and effect, and the
Assets are in compliance with the Environmental Permits;
 
(iii)           no written claims have been received by Seller with respect to
the Assets that relate to Hazardous Materials or to matters covered by
Environmental Laws or Environmental Permits;
 
(iv)           to the knowledge of Seller, there are no facts, conditions, or
circumstances in connection with, related to or associated with the Assets, the
ownership or operation of any thereof, or the disposal or removal of Hazardous
Materials from the Assets that could reasonably be expected to give rise to any
Action or other assertion that

 
 
10

--------------------------------------------------------------------------------

 

Seller, the Assets, or the ownership or operation of any thereof gives rise to
any liability under or in connection with any Environmental Law or Environmental
Permit; and
 
(v)           to the knowledge of Seller, there are and have been no Hazardous
Materials that have been disposed of or released on, in, from or under the
Assets that could reasonably be expected to result in a violation of any
Environmental Law, any claim of exposure to or damage from any such Hazardous
Material, or in a liability or obligation under any Environmental Law to perform
any remediation, removal, response, restoration, abatement, investigation or
monitoring.
 
Section 4.2                                Representations and Warranties of
Buyers.  Buyers represent and warrant to Seller as follows:
 
(a)           Organization and Qualification.  Eni Petroleum is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the requisite limited liability
company power and authority to carry on its business as it is now being
conducted.  Eni Operating is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to carry on its business as it is now being
conducted.  Each Buyer is duly qualified to do business, and is in good
standing, in each jurisdiction in which the Assets to be acquired by it makes
such qualification necessary.
 
(b)           Authority.  Buyers have all requisite limited liability company,
in the case of Eni Petroleum, and corporate, in the case of Eni Operating, power
and authority to execute and deliver this Agreement and to perform each of their
respective obligations under this Agreement (and under all documents required to
be executed and delivered and actions to be performed by any Buyer pursuant
hereto).  The execution, delivery and performance of this Agreement and the
agreements contemplated hereby and the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite limited liability
company, in the case of Eni Petroleum, and corporate, in the case of Eni
Operating, action on the part of Buyers.
 
(c)           Enforceability.  This Agreement constitutes a valid and binding
agreement of each Buyer enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors, (ii)
general principles of equity and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.
 
(d)           No Conflict or Violation.  Except for any exceptions set forth in
Section 4.2(e), neither the execution and delivery of this Agreement nor the
consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyers will (i) conflict with or result in a violation or
breach of or default under any provision of the certificate of incorporation,
by-laws, operating agreement or other similar governing documents of either
Buyer or any material agreement, indenture or other instrument under which
either Buyer is bound or (ii) violate or conflict with any Law applicable to
either Buyer or the Assets.

 
 
11

--------------------------------------------------------------------------------

 

(e)           Consents.  No consent, approval, authorization or permit of, or
filing with or notification to, any Person is required for or in connection with
the execution and delivery of this Agreement by Buyers or for or in connection
with the consummation of the transactions and performance of the terms and
conditions contemplated hereby by Buyers.
 
(f)           Actions.  There is no Action pending (with service of process
therein having been made on either Buyer) or, to the knowledge of either Buyer,
threatened (or pending without service of process therein having been made on
either Buyer) to which either Buyer is (or is threatened to be made) a party,
other than Actions which are not reasonably expected by either Buyer to have a
material adverse effect on either Buyer.
 
(g)           Brokerage Fees and Commissions.  Neither Buyers nor any respective
Affiliate of either Buyer has incurred any obligation or entered into any
agreement for any investment banking, brokerage or finder’s fee or commission in
respect of the transactions contemplated by this Agreement for which Seller
shall incur any liability.
 
(h)           Qualified Owner.  Each Buyer (i) is, or as of the Closing Date
will be, qualified under Law to own the Assets and (ii) has, or as of the
Closing Date will have, complied with any necessary governmental bonding
requirements required for its ownership of the Assets.
 
(i)           Funds.  Buyers have, and at all times prior to Closing will have,
sufficient funds available to enable Buyers to consummate the transactions
contemplated hereby and to pay the Adjusted Purchase Price and all related fees
and expenses of Buyers.
 
(j)           Buyers’ Knowledge.  Neither Buyer has any knowledge that Seller is
currently in breach of any representation or warranty of Seller in Section 4.1.
 
(k)           No Distribution.  Buyers are experienced and knowledgeable
investors in the oil and gas business, Buyers are able to bear the economic
risks of their acquisition and ownership of the Assets, and Buyers are capable
of evaluating (and have evaluated) the merits and risks of the Assets and
Buyers’ acquisition and ownership thereof.  Prior to entering into this
Agreement, Buyers were advised by their counsel and such other persons they have
deemed appropriate concerning this Agreement and have relied solely on an
independent investigation and evaluation of, and appraisal and judgment with
respect to, the geologic and geophysical characteristics of the Properties, the
estimated reserves recoverable therefrom, and the price and expense assumptions
applicable thereto.  Buyers are each an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for their own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky laws or any
other applicable securities Laws.
 
(l)           Insolvency.
 
(i)           There are no bankruptcy, reorganization, receivership or
arrangement proceedings pending against, being contemplated by, or, to the
knowledge of each Buyer, threatened against any Buyer or any Affiliate of any
Buyer.

 
 
12

--------------------------------------------------------------------------------

 

(ii)           Immediately prior to and immediately subsequent to the Closing,
no Buyer or any Affiliate of any Buyer will have incurred, nor does such Person
intend to or believe that it will incur, debts or obligations (including,
without limitation, contingent obligations, and including the obligations of the
Buyers under or with respect to this Agreement), beyond such Person’s ability to
pay such debts and obligations as they mature or come due.
 
(iii)           Buyers agree for and on behalf of themselves and their
respective Affiliates that the Purchase Price (as adjusted pursuant to this
Agreement) constitutes reasonable value for the Assets.  The transactions
contemplated by this Agreement are not in satisfaction of any antecedent or
preexisting debt owed by Buyers to Seller.
 
ARTICLE 5
ACCESS TO INFORMATION; ETC.
 
Section 5.1                                General Access.  Subject to Section
5.3 (which shall govern all environmental reviews, inspections and audits),
Seller has, and until the Closing Date (or earlier termination of this
Agreement), Seller shall:
 
(a)           permit Buyers and their respective representatives to have
reasonable access during normal business hours in Seller’s offices, and in a
manner so as not to interfere unduly with the business operations of Seller, to
(and the ability to copy in Seller’s offices) the Records insofar as Seller may
do so without (i) violating any contractual restriction or applicable Laws or
(ii) waiving any attorney/client, work product or like privilege (except insofar
as such privileges relate to title opinions); and
 
(b)           subject to any required consent of any third Person, permit Buyers
and their respective representatives at reasonable times and at Buyers’ sole
risk, cost and expense, to conduct, in the presence of Seller’s representatives,
reasonable inspections of the Assets;
 
provided, however, Buyers shall repair any damage to the Assets resulting from
such inspections and do hereby indemnify and hold harmless, release and agree to
defend the Seller Indemnified Persons from and against any and all Covered
Liabilities to the extent arising from Buyers’ inspection of the Assets,
REGARDLESS OF ANY CONCURRENT NEGLIGENCE OR STRICT LIABILITY ON THE PART OF THE
SELLER INDEMNIFIED PERSONS AND REGARDLESS OF THE FORM OF CLAIM WHETHER AT COMMON
LAW, STRICT LIABILITY, NEGLIGENCE OR UNDER ANY STATUTE OR REGULATION, EXCLUDING,
HOWEVER, THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER INDEMNIFIED
PERSON.  Nothing in this Agreement shall be construed to permit Buyers or their
respective representatives to have access to any files, records, contracts or
documents of Seller prepared in connection with this transaction or relating to
any offers received by Seller for the sale of the Assets in competition with the
Buyers’ offer, it being agreed that all such competing offers shall be the sole
property of Seller.
 
Section 5.2                                Confidential Information.  Buyers
agree to maintain all information made available to them pursuant to this
Agreement confidential and to cause their respective directors, officers,
employees, agents, representatives, consultants and advisors to
 

 
 
13

--------------------------------------------------------------------------------

 

maintain all information made available to them pursuant to this Agreement
confidential, all as provided in that certain confidentiality agreement dated
December 3, 2008, by and between Seller and Eni Operating, as amended by that
certain First Amendment to Confidentiality Agreement dated as of April 8, 2009,
by and between Seller and Eni Operating (the “Confidentiality Agreement”), which
shall continue in full force and effect and the terms of which are incorporated
herein by reference and made a part of this Agreement.
 
Section 5.3                                Environmental Review and Audit.  
 
(a)           Environmental Access.  Commencing on the execution of this
Agreement and continuing until the Closing Date (or earlier termination of this
Agreement), subject to the restrictions contained in this Agreement and any
required consent or waiver of any third Person, Seller shall (i) permit Buyers
and their respective representatives to have access during normal business hours
in the Seller’s offices, and in a manner so as not to interfere unduly with the
business operations of Seller, to Seller’s environmental files and records
(including the ability to copy same in Seller’s offices, including field
offices) in the possession or control of Seller (whether now or prior to the
Closing Date), to the extent relating to the Assets and insofar as Seller may do
so without waiving any attorney/client, work product or like privilege  and
(ii) permit Buyers and the Environmental Consultant to have reasonable access
during normal business hours to the Assets for the purpose of allowing Buyers
and the Environmental Consultant to conduct an environmental inspection and
audit of the Assets (collectively, the “Environmental Review”), all at Buyers’
sole risk, cost and expense.
 
(b)           Conduct of Review.  Prior to conducting the Environmental Review,
Buyers shall furnish Seller with a proposed scope of the Environmental Review,
including a description of the activities to be conducted and the approximate
locations of such activities.  No Person other than the Environmental
Consultant, the employees of each Buyer, and, to the extent related to the
review of Seller’s environmental files and records related to the Assets,
Buyers’ outside legal counsel, may conduct the Environmental Review.  Buyers
shall not commence any activity proposed to be included in the Environmental
Review unless and until such activity (including the approximate location
thereof) has been approved in writing by Seller, which approval shall not be
unreasonably withheld or delayed.  Seller shall have the right to be present
during any inspection (including the Environmental Review) of the Assets and
shall have the right, at its option and expense, to split samples with Buyers;
provided, however, that, so long as Buyers have provided Seller with reasonable
advance written notice of when they desire to conduct a proposed activity,
Seller shall not withhold or delay its consent to any activity proposed to be
conducted pursuant to the Environmental Review due solely to the inability of a
representative of Seller to be present at such activity.  It is understood and
agreed by the Parties that the proposed scope and list of activities provided to
Seller pursuant to which Buyers will perform the Environmental Review may be
modified during the course of the Environmental Review pursuant to the approval
of Seller (including the oral approval of any on-site representative of Seller),
which approval shall not be unreasonably withheld or delayed; provided however,
that Buyers shall not conduct any sampling boring, drilling or operation of
machinery without first obtaining the prior written consent of Seller, which
consent shall not be unreasonably withheld or delayed.

 
 
14

--------------------------------------------------------------------------------

 

Section 5.4                                Buyers’ Responsibility for
Review.  In connection with the Environmental Review, Buyers agree that Buyers,
the Environmental Consultant and the employees, agents and contractors of each
Buyer shall comply with all Laws and shall exercise reasonable care with respect
to the Assets and their condition, taking into consideration the characteristics
of any wastes or substances found thereon, and in light of all relevant facts
and circumstances.  Specifically, but without limitation, when handling solid
waste or hazardous substances, if any, discovered during the inspection of the
Assets, Buyers, the Environmental Consultant and the employees, agents and
contractors of each Buyer shall handle such waste or substances in accordance
with all Laws.  Any soil or water samples taken by Buyers from the Assets shall
become the sole property and responsibility of Buyers and will be managed
consistent with the applicable rules and regulations of the U.S. Environmental
Protection Agency and any other applicable Governmental Authority with
regulatory authority.  Promptly after completing the Environmental Review,
Buyers shall, at their sole cost and expense, restore the Assets to their
original condition, in accordance with good engineering practice, if damaged due
to the Environmental Review.  Failure by Buyers to comply with the requirements
of this subsection within a reasonable time period will entitle (but shall not
obligate) Seller to take any action reasonably necessary to correct such
failure, all at Buyers’ expense.  Buyers shall maintain and shall cause their
respective officers, directors, employees, agents, representatives, contractors,
consultants and advisors to maintain all information obtained pursuant to the
Environmental Review strictly confidential and shall not disclose the same to
any third Person without the prior written consent of Seller, except to the
extent required by Law.  Buyers shall provide Seller’s counsel with copies of
any reports prepared and analytical test results received by Buyers or the
Environmental Consultant promptly following Buyers’ preparation or receipt of
the same.  Buyers do hereby indemnify and hold harmless, release and agree to
defend the Seller Indemnified Persons from and against any and all Covered
Liabilities, including all Environmental Liabilities, to the extent arising out
of any violation by Buyers, Buyers’ outside legal counsel, the Environmental
Consultant, or Buyers’, Buyers’ outside legal counsel’s or the Environmental
Consultant’s officers, directors, employees, agents, representatives,
contractors, consultants and advisors of the provisions of this Section or, in
whole or in part, from Buyers’ or the Environmental Consultant’s inspection or
testing of the Assets or handling any substances or samples in connection
therewith, REGARDLESS OF ANY CONCURRENT NEGLIGENCE OR STRICT LIABILITY ON THE
PART OF ANY SELLER INDEMNIFIED PERSON AND REGARDLESS OF THE FORM OF CLAIM
WHETHER AT COMMON LAW, STRICT LIABILITY, NEGLIGENCE OR UNDER ANY STATUTE OR
REGULATION, BUT EXCLUDING THE GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF ANY
SELLER INDEMNIFIED PERSON.  Notwithstanding any other provision hereof, under no
circumstances shall Buyers’ discovery during the Environmental Review of any
Hazardous Materials or violations of Environmental Law that may be present at
any location assessed hereunder be deemed to have caused or given rise to any
Environmental Liabilities simply because such Hazardous Materials were
discovered by Buyers or brought to Seller’s attention in connection with the
Environmental Review.
 
ARTICLE 6
TITLE ADJUSTMENTS
 
Section 6.1                                General Disclaimer of Warranties and
Representations.  Without limiting Buyers’ right to adjust the Purchase Price by
operation of this Article 6 or

 
 
15

--------------------------------------------------------------------------------

 

Section 8.10 and subject to the provisions of Section 8.12 and Section 10.2(f),
and except for the special warranty of Defensible Title to be made in the
Conveyance, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to any of the Assets, and
Buyers hereby acknowledge and agree that, except as provided above, Buyers’ sole
remedy for any Title Defect with respect to any of the Assets shall be pursuant
to the procedures set forth in this Article 6.  Buyers shall not be entitled to
protection under the special warranty of Defensible Title to be contained in the
Conveyance against any Option Failure (which failure is addressed in Section
8.10 and in the Joint Development Agreement), any Title Defect asserted by
Buyers under this Article 6 or for any other Title Defect of which Buyers had
knowledge prior to the expiration of the Examination Period.
 
Section 6.2                                Buyers’ Title Review.  
 
(a)           Buyers’ Assertion of Title Defects.  Commencing on the execution
of this Agreement and continuing until 5:00 p.m., Central Daylight Time, on June
1, 2009 (the “Examination Period”), Buyers may furnish Seller written notice
meeting the requirements of this Section 6.2(a) (a “Title Defect Notice”)
setting forth any matters which, in Buyers’ reasonable opinion, constitute Title
Defects.  For all purposes of this Agreement, Buyers shall be deemed to have
waived any Title Defect which Buyers fail to assert as a Title Defect by a Title
Defect Notice given to Seller on or before the expiration of the Examination
Period.  To be effective, Buyers’ Title Defect Notice of a Title Defect must
include (i) a brief description of the matter constituting the asserted Title
Defect, (ii) the claimed Title Defect Amount attributable thereto, and (iii)
supporting documents reasonably necessary for Seller (as well as any title
attorney or examiner hired by Seller) to verify the existence of such asserted
Title Defect.  The Parties acknowledge and agree that any dispute between the
Parties as to the effectiveness of any notice furnished by Buyers to Seller
pursuant to this Section 6.2(a) may be submitted for resolution by the Title
Arbitrator pursuant to the arbitration procedures set forth in Section 6.5.  To
give Seller an opportunity to commence reviewing and curing Title Defects,
Buyers agree to give Seller written notice of any Title Defect which Buyers
determine exist promptly following Buyers’ determination of the existence of
same, which notice may be preliminary in nature and supplemented prior to the
end of the Examination Period.  Buyers shall also promptly furnish Seller with
written notice of any Seller Title Credit which is discovered by any employee or
representative of either Buyer while conducting Buyers’ title review, due
diligence or investigation with respect to the Assets.
 
(b)           Purchase Price Allocations.  A portion of the Purchase Price has
been allocated to the various Property Subdivisions in the manner and in
accordance with the respective values set forth in Part II of the Property
Schedule.  The “Allocated Value” for any Property Subdivision equals the portion
of the Purchase Price that is allocated to such Property Subdivision on Part II
of the Property Schedule, increased or decreased (a) as set forth in
Section 3.1(b), (c) and (d) with respect to such Property Subdivision, and
(b) by a share of each adjustment to the Purchase Price under Section 3.1(a)
(with respect to Net Cash Flow) and Section 3.1(e).  The share of each
adjustment allocated to a particular Property Subdivision pursuant to item (b)
of the immediately preceding sentence shall be obtained by allocating that
adjustment among the various Property Subdivisions on a pro-rata basis in
proportion to the Purchase Price allocated to such Property Subdivision on Part
II of the Property Schedule.

 
 
16

--------------------------------------------------------------------------------

 

(c)           Seller’s Assertion of Seller Title Credits.  Commencing on the
execution of this Agreement and continuing until the expiration of the
Examination Period, Seller may furnish Buyers written notice meeting the
requirements of this Section 6.2(c) (a “Seller Title Credit Notice”) setting
forth any matters which, in Seller’s reasonable opinion, constitute Seller Title
Credits.  To be effective, a Seller Title Credit Notice must include (i) a brief
description of the matter constituting the asserted Seller Title Credit,
(ii) the claimed Seller Title Credit Amount attributable thereto, and
(iii) supporting documents reasonably necessary for Buyers (as well as any title
attorney or examiner hired by Buyers) to verify the existence of such asserted
Seller Title Credit.  The Parties acknowledge and agree that any dispute between
the Parties as to the effectiveness of any notice furnished by Seller to Buyers
pursuant to this Section 6.2(c) may be submitted for resolution by the Title
Arbitrator pursuant to the arbitration procedures set forth in Section
6.5.  SELLER SHALL BE DEEMED TO HAVE WAIVED FOR ALL PURPOSES (INCLUDING, WITHOUT
LIMITATION, FOR THE PURPOSES OF THE JOINT DEVELOPMENT AGREEMENT AND ANY JOINT
OPERATING AGREEMENT ATTACHED THERETO OR OTHERWISE APPLICABLE TO THE PROPERTIES)
ANY SELLER TITLE CREDIT WHICH SELLER FAILS TO ASSERT AS A SELLER TITLE CREDIT BY
A SELLER TITLE CREDIT NOTICE GIVEN TO BUYERS ON OR BEFORE THE EXPIRATION OF THE
EXAMINATION PERIOD.
 
(d)           Seller’s Opportunity to Cure.
 
(i)           Without limiting Seller’s rights provided in Section 6.2(d)(ii) to
cure asserted Title Defects following the Closing, Seller shall have until two
(2) days prior to the Closing Date, at its cost and expense, if it so elects but
without obligation, to cure all or a portion of such asserted Title
Defects.  Any asserted Title Defects which are expressly waived in writing by
Buyers or cured to Buyers’ reasonable satisfaction on or before the Closing Date
shall be deemed “Permitted Encumbrances” hereunder.  Subject to Section
6.2(d)(ii) and Seller’s continuing right to dispute the existence of a Title
Defect and/or the Title Defect Amount asserted with respect thereto, if Seller
within such time fails to cure any Title Defect of which Buyers have given
timely written notice as required above, and Buyers have not and do not waive
same on or before the day immediately preceding the Closing Date, any Property
Subdivision affected by such uncured and unwaived Title Defect shall be a “Title
Defect Property”.
 
(ii)           If Buyers furnish to Seller timely Title Defect Notice(s) of one
or more Title Defects and the same are not waived or cured as provided in
Section 6.2(d)(i), Seller shall close the transactions contemplated hereby and
retain the right to cure any of such Title Defects after Closing, and Seller’s
election to cure such Title Defects shall not affect the calculation of the
Adjusted Purchase Price to be paid at Closing pursuant to Section 3.2.  In such
event, but subject to Seller’s continuing right to dispute the existence of a
Title Defect and/or the Title Defect Amount asserted with respect thereto, the
Purchase Price shall be adjusted pursuant to Section 6.2(e).  Seller shall
have one hundred twenty (120) days after the Closing Date in which to attempt to
cure any such Title Defects.  The election by Seller to cure a Title Defect
after the Closing shall not affect the Title Defect Amounts and Seller Title
Credit Amounts used to determine the Adjusted Purchase Price to be paid at
Closing pursuant to Section 3.2 or the rights and obligations of the Parties
under Section 6.5 with respect to dispute resolution.  If Seller

 
 
17

--------------------------------------------------------------------------------

 

cures any such Title Defect, then Buyers shall promptly pay Seller the Title
Defect Amount with respect to the Title Defect that is so cured, but not
exceeding the aggregate amount of the reductions in the Purchase Price which
Buyers received as a result of the applicable Title Defects, together with
interest on the amount due Seller from the Closing Date through and including
the date of payment at the Agreed Rate.  Furthermore, the Aggregate Deductible
Amount shall be restored to the extent any portion of the Aggregate Deductible
Amount was applied as a credit against the Title Defect Amount attributable to
such cured Title Defect.  If a positive balance exists in the Aggregate
Deductible Amount after any restorations or increases thereof pursuant to the
foregoing, and Seller has suffered a reduction in the Purchase Price as a result
of any one or more uncured Title Defects, Buyers shall pay to Seller an amount
(together with interest thereon from the Closing Date through and including the
date of payment at the Agreed Rate) equal to the lesser of (i) the amount by
which the Purchase Price was reduced as a result of such uncured Title Defects
and (ii) the then existing balance of the Aggregate Deductible Amount.
 
(iii)           Any dispute relating to whether and to what extent a Title
Defect has been cured after Closing shall be resolved as set forth in Section
6.5, except that any such matter shall be submitted to the Title Arbitrator on
or before ten (10) Business Days after the date described in Section 6.2(d)(ii).
 
(e)           Buyers’ Title Adjustments.  As Buyer’s sole and exclusive remedy
with respect to Title Defects, Buyers shall be entitled to reduce the Purchase
Price by the amount, if any, by which the aggregate amount of Title Defect
Amounts which otherwise generate an adjustment to the Purchase Price exceed the
Aggregate Deductible Amount.  The Aggregate Deductible Amount shall be restored
to the extent that any portion thereof is applied as a credit against a Title
Defect Amount attributable to a Title Defect which is subsequently cured by
Seller or determined not to constitute a Title Defect.  As used herein, the term
“Title Defect Amount” shall mean, with respect to a Title Defect Property, the
amount by which the value of such Title Defect Property is impaired as a result
of the existence of one or more uncured and unwaived Title Defects, which amount
shall be determined as follows and subject to the following conditions:
 
(i)           if the Title Defect results from Seller (or Buyers, as successors
in interest to Seller) having a lesser Net Revenue Interest in such Title Defect
Property than the Net Revenue Interest specified therefor in Part II of the
Property Schedule, the Title Defect Amount shall be equal to the product
obtained by multiplying the portion of the Purchase Price allocated to such
Title Defect Property in Part II of the Property Schedule by a fraction, the
numerator of which is the reduction in the Net Revenue Interest and the
denominator of which is the Net Revenue Interest specified for such Title Defect
Property in Part II of the Property Schedule;
 
(ii)           if the Title Defect results from Seller (or Buyers, as successors
in interest to Seller) having a greater Working Interest in a Title Defect
Property than the Working Interest specified therefor in Part II of the Property
Schedule, the Title Defect Amount shall be equal to the present value
(discounted at 10% compounded annually) of the increase in the costs and
expenses forecasted in the Reserve Report with respect to

 
 
18

--------------------------------------------------------------------------------

 

such Title Defect Property for the period from and after the Effective Time
which is attributable to such increase in Seller’s Working Interest; provided,
however, that no Title Defect Amount shall be allowed on account of and to the
extent that an increase in Seller’s Working Interest in a Property Subdivision
has the effect of proportionately increasing Seller’s Net Revenue Interest in
such Property Subdivision;
 
(iii)           if the Title Defect results from the existence of a lien, the
Title Defect Amount shall be an amount necessary to unconditionally discharge
such lien.
 
(iv)           if the Title Defect results from any matter not described in
paragraphs (i), (ii) or (iii) above, the Title Defect Amount shall be an amount
equal to the difference between the value of the Title Defect Property affected
by such Title Defect with such Title Defect and the value of such Title Defect
Property without such Title Defect (taking into account the portion of the
Purchase Price allocated in Part II of the Property Schedule to such Title
Defect Property); provided, that if such Title Defect is reasonably susceptible
of being cured, the Title Defect Amount shall not be greater than the reasonable
cost and expense of curing such Title Defect;
 
(v)           if a Title Defect is not effective or does not affect a Title
Defect Property throughout the entire remaining productive life of such Title
Defect Property, such fact shall be taken into account in determining the Title
Defect Amount;
 
(vi)           the Title Defect Amount with respect to a Title Defect shall be
determined without duplication of any costs or losses included in another Title
Defect Amount;
 
(vii)           the adjustment to the Purchase Price attributable to Title
Defects upon a given Title Defect Property shall not exceed the Allocated Value
of the affected Property Subdivision; provided, however, that the foregoing
shall not limit any adjustment to the Purchase Price pursuant to this Article 6
if and to the extent that any applicable Title Defect would constitute a Title
Defect upon another Property Subdivision set forth in Part II of the Property
Schedule;
 
(viii)                      if a Title Defect affects only a portion of a
Property Subdivision (as contrasted with an undivided interest in the entirety
of such Property Subdivision) and a portion of the Purchase Price has not been
allocated specifically to such portion of a Property Subdivision in Part II of
the Property Schedule, then for purposes of computing the Title Defect Amount,
the portion of the Purchase Price allocated to such Property Subdivision shall
be further allocated among the portions of such Property Subdivision in the
proportion that the net acreage (or net acre feet, as appropriate) of such
Property Subdivision affected by such Title Defect bears to the net acreage (or
net acre feet, as appropriate) in the entire Property Subdivision.  In the event
such Property Subdivision is subject to a unitization agreement, the foregoing
allocation shall be made in a manner which is consistent with the allocation of
production or productive acreage in such unitization agreement; and

 
 
19

--------------------------------------------------------------------------------

 

(ix)           notwithstanding the foregoing, if the Title Defect Amount
determined pursuant to the foregoing with respect to a Title Defect Property is
$100,000.00 or less, then the Title Defect Amount with respect to such Title
Defect Property shall be deemed zero.
 
Section 6.3                                Determination of Title Defects.  A
Property Subdivision shall be deemed to have a “Title Defect” if Seller does not
have Defensible Title thereto as of the Effective Time and as of the Closing
Date.  Notwithstanding any other provision in this Agreement to the contrary,
the following matters shall be deemed to be Permitted Encumbrances and shall not
be asserted as, and shall not constitute Title Defects:  (i) defects arising out
of lack of survey, (ii) defects arising out of lack of corporate authorization,
unless Buyers provide affirmative evidence that such corporate action was not
authorized and results in another Person’s superior claim of title to the
relevant Property Subdivision or portion thereof, (iii) defects based solely on
(A) lack of information in Seller’s files or (B) references to a document(s) if
such document(s) is not in Seller’s files, (iv) defects in the chain of title
prior to January 1, 1950, unless Buyers provide affirmative evidence that the
defect results in another Person’s superior claim of title to the relevant
Property Subdivision or portion thereof, (v) defects relating to matters for
which the applicable statute of limitations (including any extension thereof due
to the failure of a Person to discover the facts or circumstances giving rise to
such defect) has expired and (vi) defects which result from any Option Failure
(which defects are addressed in Section 8.10).
 
Section 6.4                                Seller Title Credits.  A “Seller
Title Credit” shall mean, with respect to a Property Subdivision, the amount by
which the value of such Property Subdivision is enhanced by virtue of (a) Seller
having a greater Net Revenue Interest in such Property Subdivision than the Net
Revenue specified therefor in Part II of the Property Schedule or (b) Seller
having a lesser Working Interest in such Property Subdivision than the Working
Interest specified therefor in Part II of the Property Schedule, which
amount  (the “Seller Title Credit Amount”) shall be determined as follows:
 
(i)           if the Seller Title Credit results from Seller (and Buyers, as
successors in interest to Seller) having a greater Net Revenue Interest in such
Property Subdivision than the Net Revenue Interest specified therefor in Part II
of the Property Schedule, the Seller Title Credit Amount shall be equal to the
product obtained by multiplying the portion of the Purchase Price allocated to
such Property Subdivision in Part II of the Property Schedule by a fraction, the
numerator of which is the increase in the Net Revenue Interest and the
denominator of which is the Net Revenue Interest specified for such Property
Subdivision in Part II of the Property Schedule;
 
(ii)           if the Seller Title Credit results from Seller (and Buyers, as
successors in interest to Seller) having a lesser Working Interest in a Property
Subdivision than the Working Interest specified therefor in Part II of the
Property Schedule, the Seller Title Credit shall be equal to the present value
(discounted at 10% compounded annually) of the decrease in the costs and
expenses forecasted in the Reserve Report with respect to such Property
Subdivision for the period from and after the Effective Time which is
attributable to such decrease in Seller’s Working Interest;

 
 
20

--------------------------------------------------------------------------------

 

(iii)           in determining the Seller Title Credit Amount, the principles
and methodology set forth in paragraphs (v), (vi), (vii), and (viii) of Section
6.2(e) shall be applied, mutatis mutandis;
 
(iv)           no Seller Title Credit shall be allowed on account of and to the
extent that a decrease in Seller’s Working Interest in a Property Subdivision
has the effect of proportionately decreasing Seller’s Net Revenue Interest in
such Property Subdivision; and
 
(v)           Notwithstanding the foregoing:
 
(1)           if a Seller Title Credit Amount determined pursuant to the
foregoing with respect to a Property Subdivision is $100,000.00 or less, then
such Seller Title Credit shall be deemed zero; and
 
(2)           there shall be no increase to the Aggregate Deductible Amount for
Seller Title Credits which would otherwise generate an increase to the Aggregate
Deductible Amount unless and until the aggregate amount of such Seller Title
Credits exceeds Seven Million Dollars ($7,000,000), and then only to the extent
that such aggregate amount exceeds such amount.
 
Section 6.5                                Dispute Resolution.  
 
(a)           Determination of Title Defects and Seller Title Credits for
Closing.  Seller and Buyers shall attempt to agree upon all Title Defects,
Seller Title Credits, Title Defect Amounts and Seller Title Credit Amounts on or
before the Closing Date.  If Seller and Buyers are unable to agree by that date,
then Buyers’ good faith estimate shall be used to determine the Adjusted
Purchase Price to be paid by Buyers at Closing pursuant to Section 3.2, and the
Title Defects, Seller Title Credits, Title Defect Amounts and Seller Title
Credit Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to Section 6.5(b).
 
(b)           Title Arbitration.  On or before a date that is ten (10) Business
Days following the Closing Date (or the period described in Section 6.2(d)(iii),
with respect to Title Defects that Seller has elected to cure pursuant to
Section 6.2(d)(ii), or as contemplated by Section 15.1(a)(iii), with respect to
the disputes which are described therein and subject to the limitations stated
therein), Title Defects, Seller Title Credits, Title Defect Amounts and Seller
Title Credit Amounts in dispute shall be submitted to Terry I. Cross of McClure
& Cross LLP, or, if such Person in unwilling or unable to serve, a title
attorney with at least ten (10) years’ experience in oil and gas titles in Texas
as selected by mutual agreement of Buyers and Seller, or, absent such agreement
during such ten (10) Business Day period, by the Houston office of the American
Arbitration Association (the “Title Arbitrator”).  The Title Arbitrator shall
not have worked as an employee or outside counsel for any Party or its
Affiliates during the five (5) year period preceding the arbitration or have any
financial interest in the dispute.  The arbitration proceeding shall be held in
Fort Worth, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section 6.5(b).  The Title
Arbitrator’s determination shall be made within forty-five (45) days after
submission of the matters in dispute (or, with respect to

 
 
21

--------------------------------------------------------------------------------

 

disputes which are the subject of Section 15.1(a)(iii), the later of (1) ten
(10) days after submission of the matters in dispute or (2) the second Business
Day preceding the Termination Date) and shall be final and binding upon the
Parties, without right of appeal.  In making his determination, the Title
Arbitrator shall be bound by the provisions of this Article 6 and may consider
such other matters as in the opinion of the Title Arbitrator are reasonably
necessary or helpful to make a proper determination.  Additionally, the Title
Arbitrator may consult with and engage disinterested third Persons to advise the
Title Arbitrator, including petroleum engineers.  The Title Arbitrator shall act
as an expert for the limited purpose of determining the specific disputed Title
Defects, Seller Title Credits, Title Defect Amounts and Seller Title Credit
Amounts submitted by any Party and may not award damages, interest, or penalties
to any Party with respect to any matter.  Seller and Buyers shall each bear
their own legal fees and other costs of presenting their cases.  Buyers shall
bear one-half of the costs and expenses of the Title Arbitrator, and Seller
shall be responsible for the remaining one-half of the costs and expenses.  Any
disputes relating to Title Defects, Seller Title Credits, Title Defect Amounts
and Seller Title Credit Amounts not submitted to the Title Arbitrator pursuant
to the first sentence of this Section 6.5(b) shall be deemed to be waived.
 
Section 6.6                                No Duplication.  Notwithstanding
anything herein provided to the contrary, if a Title Defect results from any
matter which could also result in the breach of any representation or warranty
of Seller set forth in Section 4.1, then Buyers shall only be entitled to assert
such matter as a Title Defect pursuant to this Article 6 and shall be precluded
from also asserting such matter as the basis of the breach of any such
representation or warranty.
 
Section 6.7                                Operational Defects.  As of the date
hereof, Buyers have identified defects (the "Operational Defects") affecting
certain of the Assets, which Operational Defects are more particularly described
in Schedule 6.7.  The Parties acknowledge and agree that (a) the rights and
obligations of the Parties with respect to the Operational Defects shall be as
set forth in the Joint Development Agreement and shall not be subject to the
remainder of this Article 6 (including without limitation, Section 6.2(e)(ix)),
and no amounts asserted by Buyers with respect thereto shall be taken into
account in determining whether the Aggregate Deductible Amount has been exceeded
and (b) Buyers shall not have the right to assert any additional matters similar
to the Operational Defects as Title Defects pursuant to this Article 6 or the
Conveyance.
 
ARTICLE 7
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
 
Section 7.1                                Compliance.  Buyers’ purchase of the
Assets is expressly subject to all validly existing and applicable Preference
Rights and Transfer Requirements.  To Seller’s knowledge, all agreements
containing (a) a Preference Right which is triggered as a result of the
transactions contemplated by this Agreement are set forth in Part I of Schedule
7.1 and (b) a Transfer Requirement which is triggered as a result of the
transactions contemplated by this Agreement are set forth in Part II of Schedule
7.1.  Promptly after the date hereof, Seller shall prepare and send notices to
the holders of any such Preference Rights and rights with respect to such
Transfer Requirements (and the holders of any other Transfer Requirements or
Preference Rights that Seller discovered prior to the Closing Date, or, with
respect to Preference Rights, before, on or after the Closing Date), which
notices shall comply with the terms of the applicable

 
 
22

--------------------------------------------------------------------------------

 

Preferential Right or Transfer Requirement and shall be in form and substance
reasonably satisfactory to Buyers, requesting consents, approvals and waivers,
as applicable, of such rights with respect to the transactions contemplated by
this Agreement.  Seller shall not be obligated to pay any consideration to (or
incur any cost or expense for the benefit of) the holder of any Preference Right
or Transfer Requirement in order to obtain the waiver thereof or compliance
therewith.
 
Section 7.2                                Allocations.  The portion of the
Purchase Price to be allocated to any Asset or portion thereof affected by a
Preference Right (a “Preference Property”) shall be the Allocated Value
therefor.  If a Preference Right affects only a portion of a Property
Subdivision and a portion of the Purchase Price has not been allocated
specifically to such portion of a Property Subdivision in Part II of the
Property Schedule, then the portion of the Purchase Price to be allocated to
such Preference Property shall be determined in the same manner as provided in
Section 6.2(e)(viii) when a Title Defect affects only a portion of a Property
Subdivision.
 
Section 7.3                                Preference Rights.  If a third Person
who has been offered a Preference Property pursuant to Section 7.1 elects prior
to Closing to purchase such Preference Property in accordance with the terms of
such Preference Right, and Seller and Buyers receive written notice of such
election prior to the Closing Date, such Preference Property will be eliminated
from the Assets and the Purchase Price shall be reduced by the portion of the
Purchase Price allocated to such Preference Property pursuant to Section
7.2.  If a third Person who has been offered a Preference Property or who has
been requested to waive its Preference Right pursuant to Section 7.1 does not
elect to purchase such Preference Property or waive such Preference Right with
respect to the transactions contemplated by this Agreement prior to the Closing
Date and the time for the exercise or waiver of such Preference Right has not
expired, such Preference Property shall be held back from the Assets to be
transferred and conveyed to Buyers at Closing, the Purchase Price to be paid at
Closing shall be reduced by the portion of the Purchase Price which would be
allocated to such Preference Property pursuant to Section 7.2. Seller shall
continue to use commercially reasonable efforts to obtain the waiver of such
Preference Right and, to the extent not prohibited by actions or inaction of
Buyer, shall continue to be responsible for the compliance therewith.  If a
third Person elects to purchase any such Preference Property, Seller shall
convey said Preference Property to such third Person and shall be entitled to
the consideration for the sale of such Preference Property. If the holder of a
Preference Right that affects a Preference Property that is held back from the
Assets that are conveyed to Buyers at Closing waives such Preference Right after
Closing, or if the time period for the exercise by such holder of its right to
purchase such Preference Property expires and such holder has not exercised its
right to purchase same, then such Preference Property shall be conveyed to
Buyers at a delayed Closing (which shall become the new Closing Date with
respect to such Preference Property), within ten (10) days following the date on
which Seller obtains such waiver or the time period for the holder to exercise
such Preference Right expires, for a purchase price equal to the amount by which
the Purchase Price was reduced on account of the holding back of such Preference
Property (as adjusted pursuant to Section 3.1 through the new Closing Date
therefor).  In connection with any subsequent conveyance of a Preference
Property, appropriate adjustments in Net Cash Flow and proration of revenues and
costs contemplated by Section 3.1 will be made to account for any delayed
Closing with respect to such Preference Property.

 
 
23

--------------------------------------------------------------------------------

 

Section 7.4                                Transfer Requirements.  Seller shall
notify Buyers in writing on a date that is one (1) Business Day prior to the
Closing of any Transfer Requirements which have not been obtained and the Assets
to which they pertain or which are affected thereby.  If a Transfer Requirement
applicable to the transactions contemplated by this Agreement is not obtained,
complied with or otherwise satisfied prior to the Closing Date, then, unless
otherwise mutually agreed by Seller and Buyers, any Asset or portion thereof
affected by such Transfer Requirement (a “Retained Asset”) shall be held back
from the Assets to be transferred and conveyed to Buyers at Closing, the
Purchase Price to be paid at Closing shall be reduced by the portion of the
Purchase Price which would be allocated to such Retained Asset pursuant to
Section 7.2 if such Retained Asset were a Preference Property.  Without in any
way limiting the application of the last sentence of Section 7.1, Seller shall
continue after Closing to use commercially reasonable efforts to satisfy or
obtain a waiver of the Transfer Requirement so that the Retained Asset may be
transferred to Buyers upon satisfaction of the Transfer Requirement.  Any
Retained Asset so held back at the initial Closing will be conveyed to Buyers at
a delayed Closing (which shall become the new Closing Date with respect to such
Retained Asset), within ten (10) days following the date on which Seller
obtains, complies with or otherwise satisfies all Transfer Requirements with
respect to such Retained Asset, for a purchase price equal to the amount by
which the Purchase Price was reduced on account of the holding back of such
Retained Asset (as adjusted pursuant to Section 3.1 through the new Closing Date
therefor); provided, however, if all Transfer Requirements with respect to any
Retained Asset so held back at the initial Closing are not obtained, complied
with or otherwise satisfied within one hundred twenty (120) days after Closing
has occurred with respect to Assets to which a majority of the Purchase Price is
attributable, then (a) such Retained Asset shall be eliminated from the Assets
and this Agreement; or (b) if the Parties mutually agree, (i) Seller shall
promptly assign such Retained Asset to Buyers notwithstanding such Transfer
Requirement, (ii) Buyers shall pay to Seller the amount contemplated by this
Section 7.4 with respect to such Retained Asset and (iii) Buyers shall save,
indemnify, defend and hold harmless Seller Indemnified Parties pursuant to
Section 14.1 from and against Covered Liabilities arising from, or relating to,
the transfer of such Retained Asset notwithstanding the Transfer
Requirement.  In connection with any subsequent conveyance of a Retained Asset,
appropriate adjustments in Net Cash Flow and proration of revenues and costs
contemplated by Section 3.1 will be made to account for any delayed Closing with
respect to such Retained Asset.
 
Section 7.5                                Certain Governmental
Consents.  Seller and Buyers will use their commercially reasonable efforts
after Closing to obtain all approvals and consents from, and make all filings
with, all applicable Governmental Authorities that may be required under the
terms of (or regulations specifically applicable to) any Leases or Surface
Agreements in connection with the assignment of such Leases or Surface
Agreements from Seller to Buyers.  Until such approvals and consents are
obtained, Seller shall continue to hold legal title to such Leases or Surface
Agreements as nominee for Buyers.  Seller shall not be obligated to incur any
expenses in Seller’s capacity as nominee.  For purposes of Article 14, Seller
and Buyers shall treat and deal with affected Assets as if full legal and
equitable title to such Leases or Surface Agreements had passed from Seller to
Buyers at Closing.
 
Section 7.6                                Express Conditions on Sale.  Buyers
acknowledge that Seller desires to sell all of the Assets and would not have
entered into this Agreement but for Buyers’ agreement to purchase all of the
Assets as herein provided.  Accordingly, it is expressly

 
 
24

--------------------------------------------------------------------------------

 

understood and agreed that Seller does not desire to sell any Preference
Property unless the sale of all of the Assets is consummated by the Closing Date
in accordance with the terms of this Agreement.  In furtherance of the
foregoing, Seller’s obligation hereunder to sell the Preference Properties to
Buyers is expressly conditioned upon the consummation by the Closing Date of the
sale of all of the Assets in accordance with the terms of this Agreement, either
by conveyance to Buyers or conveyance pursuant to an applicable Preference
Right; provided that, nothing herein is intended or shall operate to extend or
apply any Preference Right to any portion of the Assets which is not otherwise
burdened thereby.  Time is of the essence with respect to the Parties’ agreement
to consummate the sale of the Assets by the Closing Date.
 
ARTICLE 8
COVENANTS OF SELLER AND BUYERS
 
Section 8.1                                Conduct of Business Pending
Closing.  Subject to Section 8.2 and the constraints of applicable operating
agreements and other existing agreements, from the date hereof through the
Closing, except as disclosed in Schedule 8.1 or as otherwise consented to or
approved by Buyers (which consent or approval shall not be unreasonably withheld
or delayed), Seller covenants and agrees that:
 
(a)           Changes in Business.  Seller shall not:
 
(i)           make any material change in the conduct of its business or
operations with respect to the Assets;
 
(ii)           except with respect to Contracts for the sale or exchange of
Hydrocarbons terminable without penalty on sixty (60) days or shorter notice, or
as is reasonably necessary to satisfy or comply with the activities and
operations contemplated by or reflected in the Reserve Report (provided,
however, that Seller shall provide Buyers with copies of same promptly following
execution thereof), enter into, assign, extend, terminate or amend, in any
material respect, any Material Contract; or
 
(iii)           sell, lease or otherwise dispose of any of the Assets, except
(A) Hydrocarbons sold or otherwise disposed of in the ordinary course of
business, (B) personal property or Equipment which is replaced with personal
property or equipment of comparable or better value and utility in connection
with the maintenance, repair and operation of the Assets, and (C) any item of
personal property or equipment having a value of less than $25,000.
 
(b)           Liens.  Seller shall not create any express lien or security
interest on any Assets, except to the extent (i) constituting liens for
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’ or
other similar liens, security interests or charges incidental to the
exploration, construction, maintenance, development, production or operation of
the Assets or the production or processing of Hydrocarbons therefrom pursuant to
or in accordance with this Section 8.1 or Section 8.2, in each case, to the
extent arising in the ordinary course of business and that are not delinquent
and that will be paid in the ordinary course of business or, if delinquent, that
are being contested in good faith, or (ii) required or evidenced by the Leases,
joint operating agreements or unitization or pooling agreements relating to the
Properties, or

 
 
25

--------------------------------------------------------------------------------

 

required or evidenced by any other Contract, to the extent securing amounts or
obligations arising in the ordinary course of business and that are not
delinquent and that will be paid or performed in the ordinary course of
business, or, if delinquent, that are being contested in good faith by
appropriate actions and for which adequate reserves are being maintained in
accordance with the Accounting Principles.
 
(c)           Operation of Assets.  Seller shall:
 
(i)           cause the Assets to be maintained and operated (and the production
attributable thereto marketed, sold, exchanged, processed and otherwise handled)
in the ordinary course of business in accordance with Seller’s past practices
(including the repair or replacement of damaged, destroyed, obsolete,
depreciated, non-working or non-economical items of Equipment or other personal
property), to the extent in accordance with Section 8.1(a), and in accordance in
all material respects with applicable Law (including, without limitation,
Environmental Law); maintain insurance now in force with respect to the Assets;
and pay or cause to be paid all costs and expenses in connection therewith
promptly when due;
 
(ii)           maintain and keep the Assets in full force and effect, except
where such failure is due to the failure to pay a delay rental, royalty, shut in
royalty or other payment by mistake or oversight (including Seller’s negligence)
unless caused by Seller’s gross negligence or willful misconduct;
 
(iii)           maintain all material permits, consents, approvals and other
agreements with Governmental Authorities relating to the Assets and bonds and
sureties relating thereto in full force and effect;
 
(iv)           use commercially reasonable efforts to preserve relationships
with all third Persons having business dealings with respect to the Assets; and
 
(v)           notify Buyers of the discovery by Seller that any representation
or warranty of Seller contained in this Agreement is or becomes untrue or will
be untrue on the Closing Date.
 
(d)           Contracts and Agreements.  Seller  shall not:
 
(i)           grant or create any Preference Right or Transfer Requirement with
respect to the Assets except (A) as required in connection with the performance
by Seller of an obligation or agreement pursuant to a Contract existing on the
date hereof or pursuant to this Agreement or (B) in connection with the renewal
or extension of Assets after the Effective Time if granting or creating such
Preference Right or Transfer Requirement is a condition of such renewal or
extension; or
 
(ii)           enter into any oil, gas or other hydrocarbon sales, exchange,
processing or transportation contract with respect to the Assets having a term
in excess of one year which is not terminable without penalty on notice of
ninety (90) days or less.

 
 
26

--------------------------------------------------------------------------------

 

Requests for approval of any action restricted by this Section 8.1 shall be
delivered to the following individual, who shall have full authority to grant or
deny such requests for approval on behalf of Buyers:
 
Eni US Operating Co. Inc.
1201 Louisiana, Suite 3500
Attention:  Roberto Dall'Omo
Telephone No.:  (713) 393-6111
Telecopy No.:  (713) 393-6212

 
Buyers’ approval of any action restricted by this Section 8.1 shall not be
unreasonably withheld or delayed.
 
Section 8.2                                Qualifications on Conduct.
 
(a)           Emergencies; Legal Requirements.  Seller may take (or not take, as
the case may be) any of the actions mentioned in Section 8.1 to the extent
reasonably necessary under emergency circumstances which pose a threat to life,
safety, property or the environment (or if required or prohibited, as the case
may be, pursuant to Law) and provided Buyers are notified as soon thereafter as
practicable.
 
(b)           Non Operated Properties.  If Seller is not the operator of a
particular portion of the Assets, the obligations of Seller in Section 8.1 with
respect to such portion of the Assets, which have reference to operations or
activities that pursuant to existing contracts are carried out or performed by
the operator, shall be construed to require only that Seller vote its interests
under the applicable joint operating agreement or other Contract in a manner
consistent with Section 8.1 and use its commercially reasonable efforts (without
being obligated to incur any expense or institute any cause of action) to cause
the operator of such portion of the Assets to take such actions or render such
performance within the constraints of the applicable operating agreements and
other applicable agreements.
 
Section 8.3                                Conveyance.  Upon the terms and
subject to the conditions of this Agreement, at or prior to the Closing, Seller
and each Buyer shall execute and deliver or cause the execution and delivery of
the General Conveyance, in substantially the form attached hereto as Exhibit 8.3
(the “Conveyance”), together with any special federal assignment forms as may be
required by Law to be executed in connection with the conveyance of specific
Assets; provided that the terms and provisions of the Conveyance shall control
as to any conflict between the Conveyance and any such special assignment
forms.  In no way limiting or otherwise affecting either Buyer’s obligations to
Seller under this Agreement, Buyers do hereby direct Seller to convey to each
Buyer pursuant to the Conveyance the specific Assets which are noted in Schedule
8.3 to be conveyed to such Buyer.
 
Section 8.4                                Public Announcements.  Prior to the
Closing Date, without the prior written approval of the other Party, which
approval shall not be unreasonably withheld, no Party will issue, or permit any
agent or Affiliate of it to issue, any press releases or otherwise make, or
cause any agent or Affiliate of it to make, any public statements with respect
to this Agreement and the transactions contemplated hereby, except where such
release or statement is

 
 
27

--------------------------------------------------------------------------------

 

deemed in good faith by the releasing Party to be required by Law or under the
rules and regulations of the New York stock exchange (or other public stock
exchange of similar reputation and standing) on which the shares of such Party
or any of its Affiliates are listed.  In each case to which such exception
applies, the releasing Party will use its commercially reasonable efforts to
provide a copy of such release or statement to the other Party prior to
releasing or making the same.  Each Party shall be liable for the compliance of
its Affiliates with the terms of this Section 8.4.
 
Section 8.5                                Amendment of Schedules.  The Parties
shall be entitled to amend and supplement the schedules hereto on or before the
Closing Date, and any reference to a schedule hereunder shall be deemed to be a
reference to the applicable schedule as so amended or supplemented; provided,
however, that, to the extent such amendment or supplement is not made pursuant
to a written agreement of the Parties, such amendment or supplement shall be
without waiver of any rights of the Parties under this Agreement or applicable
Law.
 
Section 8.6                                Parties Efforts and Further
Assurances.  Each of the Parties shall (and shall cause its Affiliates to) use
commercially reasonable efforts to cause its representations and warranties to
be true and correct and its covenants to be fulfilled in all material respects
on and as of the Closing Date and shall refrain from taking any action within
its control which would cause a breach of any of its representations and
warranties contained in Section 4.1 or Section 4.2, as applicable, or which
would prevent it from delivering to the other Party the certificate which it is
required to deliver pursuant to Section 10.1(b) or Section 10.2(b), as the case
may be.  Notwithstanding the foregoing, compliance by any Party with this
Section 8.6 shall not excuse any breach of any provision of this Agreement and
shall not constitute a substitution for, satisfaction of, or waiver of
compliance with such term in all respects.  Seller and Buyers each agrees that
from time to time after the Closing Date, each of them will execute and deliver
or cause their respective Affiliates to execute and deliver such further
instruments, and take (or cause their respective Affiliates to take) such other
action, as may be necessary to carry out the purposes and intents of this
Agreement.
 
Section 8.7                                Records.  Within a reasonable period
of time following the Closing, Seller shall make all Records that have not
previously been copied by or delivered to either Buyer available for delivery to
Buyers at Seller’s offices in Fort Worth, Texas.
 
Section 8.8                                Recording.  Immediately following the
Closing, Buyers, at their cost and expense, shall record the Conveyance and any
other instruments of assignment in the appropriate governmental offices of the
jurisdictions in which the Assets are located and in any other locations and
records in which recordation is required or advisable.  Promptly following such
recording, Buyers shall advise Seller in writing of the pertinent recording
data.
 
Section 8.9                                Casualty and Condemnation.  
 
(a)           If after the Effective Time and prior to the Closing any part of
the Assets shall be destroyed by fire or other casualty or if any part of the
Assets shall be taken in condemnation or under the right of eminent domain or if
proceedings for such purposes shall be pending or threatened (a “Casualty
Loss”), this Agreement shall remain in full force and effect notwithstanding any
such Casualty Loss, except as set forth in Section 8.9(b). To the extent

 
 
28

--------------------------------------------------------------------------------

 

insurance proceeds, condemnation awards or other awards or payments attributable
to the Assets are not committed, used or applied by Seller prior to the Closing
Date to repair, restore or replace such damaged or taken Assets, Seller shall at
the Closing (1) assign to Buyers Seller’s right to receive all insurance or
condemnation proceeds, awards or payments owed to Seller by reason of such
Casualty Loss to the extent attributable to the Assets, less Buyers’
proportionate share of any reasonable costs and expenses actually incurred by
Seller in collecting same or in connection with such proceedings or the threat
thereof and (2) pay to Buyers their respective proportionate shares of insurance
or condemnation proceeds, awards or payments theretofore paid to Seller by
reason of such Casualty Loss, less any reasonable costs and expenses incurred by
Seller in collecting same or in connection with such proceedings or the threat
thereof; provided, however, that any insurance or condemnation proceeds, awards
or payments (or any rights thereto) by reason of such destruction or taking
which are held by or owed to Seller for the account or benefit of any third
Person joint interest owners or the undivided interest in the oil and gas
leases, mineral interests and related assets in the Fort Worth Basin in the
State of Texas that are retained by Seller shall not be paid or assigned by
Seller to Buyers pursuant to this Section 8.9.
 
(b)           Notwithstanding anything herein provided to the contrary, if a
Casualty Loss results in the decrease in the value of the Assets, taken as a
whole, by twenty million dollars ($20,000,000) or more, either Party shall have
the right to terminate this Agreement upon written notification to other Party
pursuant to Section 15.1(a)(iv).
 
Section 8.10                                Acreage Failure.  Prior to the
Closing Date, if an Option Failure occurs and Buyers and Seller have not agreed
upon an alternative remedy, in lieu of and in substitution for any remedy that
Buyers may otherwise have in Article 6 on account thereof, the Purchase Price
shall be reduced by the Option Property Defect Amount; provided, however, that
if the aggregate of the amounts calculated in this Section 8.10 and Title
Defects under Section 6.2(e) which generate adjustments to the Purchase Price,
equals or exceeds the amount set forth in Section 15.1(a)(iii), either Seller or
Buyers shall be entitled to terminate this Agreement pursuant to Section
15.1(a)(v).
 
Section 8.11                                Change of Control.  
 
(a)           Notification and Buyers’ Rights.  If a Change of Control occurs
within four (4) years after the Closing Date, Seller shall promptly deliver to
Buyers written notice thereof.  Any such notice shall provide the name and
address of the Persons involved and, in the event a Change of Control occurs as
a result of item (d) of the definition of Change in Control contained in this
Agreement, copies of the agreement(s) pursuant to which the Change of Control
has or will occur (together with any amendments, supplements, or other
modifications thereto from time to time) to the extent that Seller is not
contractually prohibited from furnishing same (provided, however, that Seller
shall (i) request any waivers or consents necessary to furnish such agreement(s)
to Buyers (even if in redacted form), (ii) take any reasonably necessary
follow-up actions in respect of such request, and (iii) promptly after obtaining
such waivers or consents, furnish such agreement(s) to Buyers).  On or before
forty-five (45) days after receiving such written notice from Seller, Buyers
shall deliver to Seller written notice of their election to do one of the
following:

 
 
29

--------------------------------------------------------------------------------

 

(i)           cause Seller or its purchasers or other counterparties to promptly
acquire from Buyers all, but not less than all, of the Assets and other assets
and properties jointly acquired by Seller and Buyers pursuant to the Joint
Development Agreement, the Area of Mutual Interest Agreement or within any area
covered thereby, that are then owned by Buyers (the “Remaining Buyer Assets”)
for the fair market value of the Remaining Buyer Assets as determined in
accordance with Section 8.11(c);
 
(ii)           cause Seller or its purchasers or other counterparties to
promptly acquire from Buyers all, but not less than all, of the Remaining Buyer
Assets for an amount equal to (A) the sum of (1) the Purchase Price allocated to
such Remaining Buyer Assets in Part II of the Property Schedule plus (2) all
expenses and capital expenditures paid by Buyers in respect of such Remaining
Buyer Assets minus (B) the sum of all net proceeds received by Buyers from or
attributable to the Remaining Buyer Assets; or
 
(iii)           not exercise any right to cause the purchase of the Remaining
Buyer Assets pursuant to Section 8.11(a)(i) or Section 8.11(a)(ii).
 
If Buyers shall fail to timely deliver such written notice to Seller, then
Buyers shall be deemed to have exercised the option set forth in Section
8.11(a)(iii).
 
(b)           Terms of Sale and Conveyance.  If Buyers timely deliver such
written notice to Seller electing to exercise their right under Section
8.11(a)(i) or Section 8.11(a)(ii), except for the purchase price which will be
determined in the manner contemplated by this Section 8.11, Buyers shall sell
and convey to Seller or its purchasers or other counterparties, and Seller or
its purchasers or other counterparties shall purchase and acquire from Buyers,
the Remaining Buyer Assets pursuant to an asset purchase agreement containing
substantially the same terms and subject to substantially the same conditions as
are contained in this Agreement.
 
(c)           Fair Market Value Determination.  If Buyers timely deliver written
notice to Seller electing to exercise their right under Section 8.11(a)(i),
Buyers and Seller shall attempt to agree upon the fair market value of the
Remaining Buyer Assets as of the first day of the month immediately following
the occurrence of the Change of Control (the “Fair Market Value”).  To the
extent Buyers and Seller are unable to agree upon the Fair Market Value (or any
part thereof) within fifteen (15) Business Days following Seller’s receipt of
Buyers’ notice pursuant to Section 8.11(a)(i), then either Seller or Buyers may
engage Ryder Scott (the “Sale Appraiser”) to determine the Fair Market
Value.  Buyers and Seller agree to cooperate fully with the Sale Appraiser and
to provide the Sale Appraiser with access to all facilities, books, records,
documents, information and personnel to the extent reasonably necessary for the
Sale Appraiser to make a fully-informed decision regarding the Fair Market Value
in an expeditious manner.  The Sale Appraiser shall be instructed to deliver to
the Parties a written determination of the any disputed aspects of the Fair
Market Value on or before a date that is sixty (60) days after the date of its
appointment.  The Parties agree to accept the Sale Appraiser’s determinations as
to the disputed aspects of the Fair Market Value.  The Sale Appraiser may
determine the issues in dispute following such procedures, consistent with the
provisions of this Agreement, as it reasonably deems appropriate in the
circumstances and with reference to the amounts disputed.  The Parties do not
intend to impose any particular procedures upon the Sale Appraiser, it being the
desire and direction of the Parties that any such dispute shall be resolved as
expeditiously and

 
 
30

--------------------------------------------------------------------------------

 

inexpensively as reasonably practicable.  The Sale Appraiser shall act as an
expert for the limited purpose of determining the specific disputed aspects of
the Fair Market Value submitted by any Party and may not award damages,
interest, or penalties to any Party with respect to any matter.  Before issuing
its final decision, the Sale Appraiser shall issue a draft appraisal and allow
Buyers and Seller to comment on it.  The Sale Appraiser’s decision shall be
final and binding on Buyers and Seller, without right of appeal.  The fees and
expenses of the Sale Appraiser in making the determination of the Fair Market
Value shall be shared fifty percent (50%) by Buyers and fifty percent (50%) by
Seller.
 
(d)           Termination.  The rights and obligations set forth in this Section
8.11 shall terminate and cease to be of further force and effect as of the
fourth (4th) anniversary of the Closing Date.
 
Section 8.12                                Third Person Indebtedness.  At
Closing, Seller shall deliver or cause to be delivered documents or instruments
evidencing the release of the Assets from each of the mortgages, deeds of trust
and security agreements described in Schedule 8.12.
 
ARTICLE 9
TAX MATTERS
 
Section 9.1                                Tax Returns; Proration of Taxes.  
 
(a)           Tax Returns; Payment of Taxes.  Except as provided otherwise in
this Agreement or the Joint Operating Agreement:
 
(i)           for any Tax period or the portion of any Tax period ending on or
before the Closing Date, Seller shall be responsible for preparing and timely
filing all Tax Returns required by applicable Law to be filed and for the
payment of all Taxes levied or imposed that are attributable to the Assets;
 
(ii)           for any Tax period or portion of any Tax period beginning after
the Closing Date, Buyers shall be responsible for preparing and the timely
filing of all Tax Returns required by applicable Law to be filed and for the
payment of all Taxes levied or imposed that are attributable to the Assets;
 
(iii)           control of any legal or administrative proceedings concerning
any Taxes with respect to the Assets, and entitlement to any refunds or awards
concerning any such Taxes with respect to such Assets, shall rest with the Party
responsible for payment therefor under this Section 9.1(a).
 
(b)           Property Taxes.  With respect to any Property Taxes assessed on
any of the Assets for a Tax period that begins before and ends on the Cut-Off
Date (a “Straddle Period”) the liability for such Property Taxes shall be
prorated on a daily basis between Buyers and Seller, with Seller being liable
for the portion of such Property Taxes equal to the product of (i) the amount of
such Property Taxes for the entirety of the Straddle Period, multiplied by
(ii) a fraction, the numerator of which is the number of days in the Straddle
Period ending on the Cut-Off Date and the denominator of which is the total
number of days in the Straddle Period, and with Buyers being liable for the
remainder of such Property Taxes. After the Closing, the Party

 
 
31

--------------------------------------------------------------------------------

 

(the “Paying Party”) receiving a Property Tax bill or notice applicable to the
Assets for a Straddle Period shall promptly notify the other Party or Parties
that may be responsible for a portion of such Property Taxes pursuant to this
Section 9.1(b) (the “Reimbursing Party”) in writing, and the Paying Party shall
pay such Property Tax bill prior to the last day such Property Taxes may be paid
without penalty or interest.  Upon receipt of the written notice from the Paying
Party, which shall include appropriate supporting documentation, the Reimbursing
Party shall promptly pay the Paying Party any amount equal to the portion of the
Taxes for which the Reimbursing Party is liable under this Agreement.  The
Parties shall reasonably cooperate with each other after Closing with respect to
any Property Tax assessment or valuation (or protest in connection therewith) by
any Governmental Authority with respect to a Straddle Period.  If any Party
receives a refund of any Property Taxes with respect to the Assets that is
attributable to a Straddle Period, the Party receiving such refund, whether
received in cash, or as a credit against another state and/or local Tax, shall,
within 30 days after the receipt of such refund, pay to the other Party who was
responsible for a portion of such Property Taxes an amount equal to the product
of (i) the amount of the refund, multiplied by (ii) a fraction, the numerator of
which is the number of days in the Straddle Period that such other Party was
responsible for such Property Taxes and the denominator of which is the total
number of days in the Straddle Period.
 
(c)           Production Taxes.  Notwithstanding anything to the contrary in
this Agreement, Production Taxes levied or imposed on or before the Closing
Date, shall not be subject to Section 9.1 and responsibility therefor and
payment thereof shall be exclusively addressed by Section 3.4 and Article 12.
 
Section 9.2                                Like-Kind Exchange.  Buyers and/or
any Seller may, at or before Closing, elect to affect a tax-deferred exchange of
the Assets for other qualifying properties (the “Exchange Property”) in
accordance with the following:
 
(a)           Seller’s Election.  In the event that Seller makes such an
election prior to the Closing, Seller may elect, by notice to Buyers delivered
on or before the Closing Date, to have (i) all or a portion of its rights under
the Agreement assigned to a qualified intermediary and (ii) all or a portion of
the Purchase Price paid to a qualified intermediary until such Seller has
designated the Exchange Property.  The Exchange Property shall be designated by
such Seller and acquired by the qualified intermediary within the time periods
prescribed in Section 1031(a)(3) of the Code, and shall thereupon be conveyed to
such Seller.  In the event that such Seller fails to designate, and the
qualified intermediary fails to acquire, the Exchange Property within such time
periods, unless the agreement with the qualified intermediary provides
otherwise, the agency or trust shall terminate and the proceeds then held by the
qualified intermediary shall be paid immediately to such Seller.
 
(b)           Buyers’ Election.  In the event that Buyers make an election under
this Section prior to Closing, Buyers may elect, by notice to Seller delivered
on or before the Closing Date, to have all or a portion of the Assets conveyed
to a qualified intermediary or an exchange accommodation titleholder (as such
term is defined in Rec. Proc. 2000-37 issued effective September 15, 2000).
 
(c)           Documentation.  The rights and responsibilities of any applicable
Seller, any applicable Buyers, and the qualified intermediary or exchange
accommodation titleholder
 
 
 
32

--------------------------------------------------------------------------------

 

shall be documented with such agreements containing such terms and provisions as
shall be reasonably determined by the applicable Parties to be necessary to
accomplish a tax deferred exchange under Section 1031 of the Code, subject,
however, to the limitations on costs and liabilities of Buyers and Seller set
forth below.  If any Seller makes a tax deferred exchange election, Buyers shall
not be obligated to pay additional costs or incur any additional obligations in
the acquisition of the Assets or otherwise.  If Buyers make a tax deferred
exchange election, Seller shall not be obligated to pay any additional costs or
incur any additional obligations in the consummation of the transactions
contemplated by this Agreement or otherwise.  Any such tax deferred exchange
election by either Party shall not affect the duties, rights, or obligations of
the Parties except as expressly set forth in this Section 9.2.
 
(d)           Failed Exchange.  If Seller or Buyers make a tax deferred exchange
election, then (i) the non-electing Party’s sole responsibility to the electing
Party shall be to take such actions as are required by subsections (a), (b), and
(c), above; (ii) such non-electing Party shall have no other responsibility or
liability whatsoever to the electing Party pursuant to this Section 9.2; and
(iii) the electing Party shall release, indemnify, and hold harmless the
non-electing Party from any responsibility or liability related to such election
except for such actions as may be required pursuant to subsections (a), (b), and
(c) above.  Notwithstanding anything to the contrary in this Agreement, the
indemnities in this Section 9.2 shall survive the Closing and delivery of the
Conveyance indefinitely.
 
Section 9.3                                Transfer Taxes.  The Parties agree
that the purchase and sale of the Assets pursuant to this Agreement is not
subject to any state and local sales, use, transfer or similar Taxes (“Transfer
Taxes”) imposed under any applicable Law, including by reason of Section 151.306
of the Texas Tax Code and 34 Texas Administrative Code Section
3.331(a).  However, if any exception to such Transfer Taxes claimed by the
Parties is subsequently denied by any Governmental Authority, and as a result a
Party is assessed additional Transfer Taxes, then Seller shall pay such Transfer
Taxes, including interest and penalty, to the appropriate Governmental
Authority.
 
Section 9.4                                Conflict.  In the event of a conflict
between the provisions of this Article 9 and any other provision of this
Agreement, this Article 9 shall control.
 
ARTICLE 10
CLOSING CONDITIONS
 
Section 10.1                                Seller’s Closing Conditions.  The
obligation of Seller to proceed with the Closing contemplated hereby is subject,
at the option of Seller, to the satisfaction on or prior to the Closing Date of
all of the following conditions:
 
(a)           Representations, Warranties and Covenants.  The (i)
representations and warranties of Buyers contained in this Agreement shall be
true and correct in all material respects (and in all respects, in the case of
representations and warranties which are qualified by the requirement of
materiality or a material adverse effect) on and as of the Closing Date as
though made as of the Closing Date, and (ii) covenants and agreements of Buyers
to be performed on or before the Closing Date in accordance with this Agreement
shall have been duly

 
 
33

--------------------------------------------------------------------------------

 

performed in all material respects (and in all respects, in the case of
covenants and agreements which are qualified by the requirement of materiality).
 
(b)           Officer’s Certificates.  Seller shall have received a certificate
dated as of the Closing Date, (i) executed on behalf of each Buyer by a duly
authorized officer of such Buyer, to the effect that the conditions set forth in
subsection (a) of this Section 10.1 have been satisfied, and (ii) attached to
which are true and correct copies of the resolutions of the Board of Directors
or other equivalent governing body of such Buyer authorizing the execution,
delivery, and performance by such Buyer of this Agreement and the transactions
contemplated hereby.
 
(c)           Closing Documents.  On or prior to the Closing Date, Buyers shall
have delivered, or be standing ready to deliver at Closing, all agreements,
instruments and other documents required to be delivered by Buyers pursuant to
Section 11.3.
 
(d)           No Action.  On the Closing Date, no Action (excluding any such
matter initiated by Seller or any of its Affiliates) shall be pending or
threatened seeking to enjoin or restrain the consummation of the Closing or
recover damages from Seller or any Affiliate of Seller resulting therefrom.
 
Section 10.2                                Buyers’ Closing Conditions.  The
obligation of Buyers to proceed with the Closing contemplated hereby is subject,
at the option of Buyers, to the satisfaction on or prior to the Closing Date of
all of the following conditions:
 
(a)           Representations, Warranties and Covenants.  The (i)
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects (and in all respects, in the case of
representations and warranties which are qualified by the requirement of
materiality or a Material Adverse Effect) on and as of the Closing Date as
though made as of the Closing Date, and (ii) covenants and agreements of Seller
to be performed on or before the Closing Date in accordance with this Agreement
shall have been duly performed in all material respects (and in all respects, in
the case of covenants and agreements which are qualified by the requirement of
materiality).
 
(b)           Officer’s Certificate.  Buyers shall have received a certificate
dated as of the Closing Date, (i) executed on behalf of Seller by a duly
authorized officer of the Seller, to the effect that the conditions set forth in
subsection (a) of this Section 10.2 have been satisfied, and (ii) attached to
which are true and correct copies of the resolutions of the Board of Directors
or other equivalent governing body of Seller authorizing the execution,
delivery, and performance by Seller of this Agreement and the transactions
contemplated hereby.
 
(c)           Closing Documents.  On or prior to the Closing Date, Seller shall
have delivered, or be standing ready to deliver at the Closing, all agreements,
instruments and other documents required to be delivered by Seller pursuant to
Section 11.2.
 
(d)           No Action.  On the Closing Date, no Action (excluding any such
matter initiated by one or more Buyers or any of their respective Affiliates)
shall be pending or threatened seeking to enjoin or restrain the consummation of
the Closing or recover damages from Buyers or any of their respective Affiliates
resulting therefrom.

 
 
34

--------------------------------------------------------------------------------

 

(e)           Material Adverse Change.  No determination has been made by Buyers
exercising commercially reasonable judgment that (i) a Change of Control has
occurred; or (ii) Seller will be unable to fulfill in any material respect its
obligations under the Joint Development Agreement and its other commitments as
operator under the Joint Operating Agreement.
 
(f)           Release of Certain Liens.  Seller shall have complied with, or
shall be standing ready to comply with, its obligations set forth in Section
8.12.
 
(g)           Nortex Exploration Agreement and Leases.  All Transfer
Requirements necessary to transfer to Buyers their proportionate share of the
Nortex Exploration Agreement and any Leases granted pursuant thereto shall have
been satisfied.
 
(h)           Certain Waivers.  All waivers which are required pursuant to the
terms of the agreements referenced in items 4 and 5 of Schedule 4.1(e) to allow
consummation of the transactions contemplated by this Agreement have been
obtained.
 
ARTICLE 11
CLOSING
 
Section 11.1                                Closing.  The Closing shall be held
on the Closing Date at 10:00 a.m., Houston time, at the offices of Fulbright &
Jaworski L.L.P. at the Fulbright Tower, Suite 5100, 1301 McKinney, Houston,
Texas, or at such other time or place as Seller and Buyers may otherwise agree
in writing.
 
Section 11.2                                Seller’s Closing Obligations.  At
Closing, Seller shall execute and deliver, or cause to be executed and
delivered, to Buyers the following:
 
(a)           The Conveyance and the special assignment forms contemplated by
Section 8.3;
 
(b)           The officer’s certificate referred to in Section 10.2(b);
 
(c)           A non-foreign affidavit, as such affidavit is referred to in
Section 1445(b)(2) of the Code, in the form attached hereto as Exhibit 11.2(c),
dated as of the Closing Date;
 
(d)           A joint development agreement in substantially the form attached
hereto as Exhibit 11.2(d) (the “Joint Development Agreement”);
 
(e)           An area of mutual interest agreement in substantially the form
attached hereto as Exhibit 11.2(e) (the “Area of Mutual Interest Agreement”);
 
(f)           A joint operating agreement in substantially the form attached
hereto as Exhibit 11.2(f) (the “Joint Operating Agreement”);
 
(g)           A use and access agreement in substantially the form attached
hereto as Exhibit 11.2(g) (the “Use and Access Agreement”);

 
 
35

--------------------------------------------------------------------------------

 

(h)           The releases referenced in Section 10.2(f);
 
(i)           A gathering and transportation agreement in substantially the form
attached hereto as Exhibit 11.2(i) (the “Gathering Agreement”); and
 
(j)           Any other agreements, instruments and documents which are required
by other terms of this Agreement to be executed and/or delivered by Seller to
Buyers at the Closing.
 
Section 11.3                                Buyers’ Closing Obligations.  At
Closing, Buyers shall (i) deliver, or cause to be delivered, the Adjusted
Purchase Price to Seller in immediately available funds to the bank account as
provided in Section 3.2 and (ii) execute and deliver, or cause to be executed
and delivered, to Seller the following:
 
(a)           The officer’s certificate of each Buyer referred to in Section
10.1(b);
 
(b)           The Conveyance and the special assignment forms contemplated by
Section 8.3 which require or contemplate execution by Buyer;
 
(c)           The Joint Development Agreement;
 
(d)           The Area of Mutual Interest Agreement;
 
(e)           The Joint Operating Agreement;
 
(f)           The Use and Access Agreement;
 
(g)           The Gathering Agreement; and
 
(h)           Any other agreements, instruments and documents which are required
by other terms of this Agreement to be executed and/or delivered by Buyers to
Seller at the Closing.
 
ARTICLE 12
EFFECT OF CLOSING
 
Section 12.1                                Revenues.  After Closing, all
proceeds, accounts receivable, notes receivable, income, revenues, monies and
other items included in or attributable to the Excluded Assets and all other
Excluded Assets shall belong to and be paid over to Seller and all proceeds,
accounts receivable, notes receivable, income, revenues, monies and other items
included in or attributable to the Assets with respect to any period of time
after the Effective Time shall belong to and be paid over to Buyers except that,
to the extent any such items are credited to Buyers in calculating the Adjusted
Purchase Price, as adjusted pursuant to Section 3.5, the same shall belong to
and be paid over to Seller.
 
Section 12.2                                Expenses.  After Closing, all
accounts payable, Property Costs and other costs and expenses with respect to
the Assets for which Seller is given credit in the determination of Net Cash
Flow pursuant to Section 3.4, as adjusted pursuant to Section 3.5, together with
any accounts payable, Property Costs and other costs expenses incurred with
respect to any period of time prior to the Effective Time shall be borne by
Seller.  Surface use

 
 
36

--------------------------------------------------------------------------------

 

fees, insurance premiums and other Property Costs related to the Assets which
are paid periodically and not accounted for in the determination of Net Cash
Flow will be prorated as of the Effective Time.
 
Section 12.3                                Payments and Obligations.  If monies
are received by any Party which, under the terms of this Article 12 or Section
3.4, belong to another Party, the same shall immediately be paid over to the
proper Party.  If an invoice or other evidence of an obligation is received by a
Party which, under the terms of this Article 12 or Section 3.4 is the obligation
of the other Party, such Party shall, promptly upon receipt of the other Party’s
invoice or other evidence of such obligation, pay the same, or, if such
obligation was satisfied by the other Party, reimburse such Party.  If an
invoice or other evidence of an obligation is received which, under the terms of
this Article 12 or Section 3.4, is partially the obligation of Seller and
partially the obligation of Buyers, then the Parties shall consult each other
and each shall promptly pay its portion of such obligation to the obligee.
 
Section 12.4                                Survival.  Except as provided in
this Section 12.4, the terms and provisions of this Agreement and the documents
and instruments to be delivered at Closing shall survive the Closing
indefinitely.  Each representation, warranty, covenant and agreement made herein
shall terminate and cease to be of further force and effect as of the date set
forth below.  Following such date, such representation, warranty, covenant or
agreement shall not form the basis for, or give rise to, any claim, demand,
cause of action, counterclaim, defense, damage, indemnity, obligation or
liability which is asserted, claimed, made or filed following the date
stipulated for survival; provided, however, that there shall be no termination
of any claim asserted pursuant to this Agreement with respect to any such
representation, warranty, covenant or agreement prior to its termination
date.  It is expressly agreed that the terms and provisions of:
 
(a)           Article 4 (excluding Section 4.1(a), Section 4.1(b), Section
4.1(c), Section 4.1(d), Section 4.1(e), Section 4.1(f), Section 4.1(g), Section
4.1(h), Section 4.1(i), Section 4.1(k), Section 4.1(l), Section 4.1(m),
Section 4.1(n), Section 4.1(p), Section 4.1(q), Section 4.2(a), Section 4.2(b),
Section 4.2(c), Section 4.2(d), Section 4.2(e), Section 4.2(g), Section 4.2(j)
and Section 4.2(l)), the representation and warranty in Section 7.1, Section
8.1, Section 8.2 and Section 8.12 shall survive the Closing for a period of two
(2) years from the Closing Date;
 
(b)           Section 4.1(k) shall survive the Closing for the applicable
statute of limitations period and Section 4.2(j) shall survive the Closing for a
period of six (6) months from the Closing Date;
 
(c)           Section 4.1(f), Section 4.1(g), Section 4.1(l), Section 4.1(m),
Section 4.1(n) and Section 4.1(p) shall terminate as of the Closing Date; and
 
(d)           The remainder of this Agreement (and the documents to be delivered
pursuant hereto) shall survive the Closing indefinitely or for such shorter
period of time as may be stipulated in such provisions.

 
 
37

--------------------------------------------------------------------------------

 

ARTICLE 13
LIMITATIONS
 
Section 13.1                                Disclaimer of Warranties.  
 
(a)           NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER
PROVISION OF THIS AGREEMENT, IT IS THE EXPLICIT INTENT AND UNDERSTANDING OF EACH
PARTY THAT SELLER IS NOT MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, BEYOND THOSE REPRESENTATIONS OR
WARRANTIES EXPRESSLY GIVEN IN THIS AGREEMENT, THE CONVEYANCE AND THE OTHER
DOCUMENTS AND AGREEMENTS TO BE DELIVERED BY SELLER PURSUANT HERETO, AND IT IS
UNDERSTOOD THAT, WITHOUT LIMITING SUCH EXPRESS REPRESENTATIONS AND WARRANTIES,
BUYERS TAKE THE ASSETS “AS IS” AND “WHERE IS” AND “WITH ALL FAULTS”.  WITHOUT
LIMITING THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, SELLER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO (I) THE CONDITION
OF THE ASSETS (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS, OR THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
MATERIALS IN OR ON, OR DISPOSED OF OR DISCHARGED FROM, THE ASSETS) OR (II) ANY
INFRINGEMENT BY SELLER OR ANY OF ITS AFFILIATES OF ANY PATENT OR PROPRIETARY
RIGHT OF ANY THIRD PARTY, IT BEING THE INTENTION OF SELLER AND BUYERS THAT THE
ASSETS ARE TO BE ACCEPTED BY BUYERS IN THEIR PRESENT CONDITION AND STATE OF
REPAIR.
 
(b)           EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS AGREEMENT, THE
CONVEYANCE AND THE DOCUMENTS AND AGREEMENTS TO BE DELIVERED BY SELLER PURSUANT
HERETO, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING LIMITATIONS, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR  RECOVERABILITY OF HYDROCARBONS IN OR
FROM THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE
REVENUES GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
ASSETS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, AND (VIII)
ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN

 
 
38

--------------------------------------------------------------------------------

 

MADE AVAILABLE OR COMMUNICATED TO BUYERS OR THEIR RESPECTIVE AFFILIATES, OR
THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO.
 
Section 13.2                                Texas Deceptive Trade Practices Act
Waiver.  EACH BUYER (A) REPRESENTS AND WARRANTS TO SELLER THAT IT (i) IS
ACQUIRING THE ASSETS FOR COMMERCIAL OR BUSINESS USE, (ii) IS REPRESENTED BY
LEGAL COUNSEL, (iii) ACKNOWLEDGES THE CONSIDERATION PAID OR TO BE PAID FOR THE
ASSETS WILL EXCEED $500,000, AND (iv) HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS SUCH THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION WITH RESPECT TO THE SELLER; AND (B) HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHTS OR REMEDIES IT MAY
HAVE UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT OF THE STATE
OF TEXAS, TEX. BUS. & COM. CODE § 17.41 ET SEQ. TO THE MAXIMUM EXTENT IT CAN DO
SO UNDER APPLICABLE LAW, IF SUCH ACT WOULD FOR ANY REASON BE DEEMED APPLICABLE
TO THE TRANSACTIONS CONTEMPLATED HEREBY.
 
WAIVER OF CONSUMER RIGHTS
 
EACH BUYER WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN
ATTORNEY OF BUYERS’ OWN SELECTION, BUYERS VOLUNTARILY CONSENT TO THIS WAIVER.
 
Section 13.3                                Damages.  NOTWITHSTANDING ANYTHING
CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, SELLER AND
BUYERS AGREE THAT, EXCEPT FOR THE LIQUIDATED DAMAGES SPECIFICALLY PROVIDED FOR
IN SECTION 15.2, THE RECOVERY BY EITHER PARTY HERETO OF ANY DAMAGES SUFFERED OR
INCURRED BY IT AS A RESULT OF ANY BREACH OR NONFULFILLMENT BY THE OTHER PARTY OF
ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT SHALL
BE LIMITED TO THE ACTUAL DAMAGES SUFFERED OR INCURRED BY THE NON-BREACHING PARTY
(AND THE INDEMNIFIED PERSONS TO WHICH SUCH OBLIGATIONS MAY EXTEND UNDER THE
TERMS HEREOF) AS A RESULT OF THE BREACH OR NONFULFILLMENT BY THE BREACHING PARTY
OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER AND IN NO EVENT
SHALL THE BREACHING PARTY BE LIABLE TO THE NON-BREACHING PARTY OR ANY
INDEMNIFIED PERSON FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION,
 

 
 
39

--------------------------------------------------------------------------------

 

ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, BUSINESS INTERRUPTION
OR LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY THE NON-BREACHING PARTY
OR ANY INDEMNIFIED PERSON AS A RESULT OF THE BREACH OR NONFULFILLMENT BY THE
BREACHING PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS
HEREUNDER.  For purposes of the foregoing, actual damages may, however, include
indirect, consequential, special, exemplary or punitive damages to the extent
(i) the injuries or losses resulting in or giving rise to such damages are
incurred or suffered by a Person which is not a Seller Indemnified Person, a
Buyer Indemnified Person or an Affiliate of any of the foregoing and (ii) such
damages are recovered against an Indemnified Person by a Person which is not a
Seller Indemnified Person, a Buyer Indemnified Person or an Affiliate of any of
the foregoing.  This Section 13.3 shall operate only to limit a Party’s
liability and shall not operate to increase or expand any contractual obligation
of a Party hereunder or cause any contractual obligation of a Party hereunder to
survive longer than provided in Section 12.4.
 
ARTICLE 14
INDEMNIFICATION
 
Section 14.1                                Indemnification by Buyers.  From and
after the Closing, Buyers shall assume, pay, perform, fulfill and discharge all
Assumed Liabilities and shall indemnify, defend and hold harmless Seller,
Seller’s Affiliates, each of Seller’s and its Affiliate’s respective past,
present and future directors, officers, employees, consultants and agents, and
each of the directors, officers, heirs, executors, successors and permitted
assigns of any of the foregoing (collectively, the “Seller Indemnified Persons”)
from and against any and all (a) Assumed Liabilities incurred by or asserted
against any of the Seller Indemnified Persons and (b) subject to the limitations
set forth in Section 12.4 or as set forth in Article 13, any Covered Liability
incurred or suffered by a Seller Indemnified Person resulting from any breach or
nonfulfillment of any representation, warranty, covenant (including, without
limitation, Buyers’ covenant in Section 3.3) or agreement on the part of either
Buyer which is expressly set forth in this Agreement, or confirmed in the
officer’s certificate referred to in Section 10.1(b) (provided, however, that
Seller acknowledges and agrees that such confirmation shall not operate to
extend the survival period of any such representation, warranty, covenant or
agreement), EVEN IF CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE,
JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY SELLER
INDEMNIFIED PERSON, BUT EXCLUDING THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY SELLER INDEMNIFIED PERSON.
 
Section 14.2                                Indemnification by Seller.  From and
after the Closing, Seller shall assume, pay, perform, fulfill and discharge all
Excluded Liabilities and indemnify, defend and hold harmless Buyers, the present
and future directors, officers, employees, consultants and agents of each Buyer,
and each of the directors, officers, heirs, executors, successors and permitted
assigns of any of the foregoing (collectively, the “Buyer Indemnified Persons”)
from and against any and all (a) Excluded Liabilities incurred by or asserted
against any of the Buyer Indemnified Persons, (b) subject to the limitations of
Section 12.4 and Article 13, any Covered Liability incurred or suffered by a
Buyer Indemnified Person resulting from any breach or nonfulfillment of any
representation, warranty, covenant (including, without limitation, Seller's

 
 
40

--------------------------------------------------------------------------------

 

covenant in Section 3.3) or agreement on the part of Seller which is expressly
set forth in this Agreement or confirmed in the officer’s certificate referred
to in Section 10.2(b) (provided, however, that Buyers acknowledge and agree that
such confirmation shall not operate to extend the survival period of any such
representation, warranty, covenant or agreement), EVEN IF CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR
OTHER LEGAL FAULT OF ANY BUYER INDEMNIFIED PERSON, BUT EXCLUDING THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY BUYER INDEMNIFIED PERSON.
 
Section 14.3                                Indemnification and Defense
Procedures.  A Person which is entitled to be indemnified under Article 5,
Section 14.1, Section 14.2, or Article 9 is herein referred to as an
“Indemnified Person” and the Party which is obligated to indemnify an
Indemnified Person under Article 5, Section 14.1, Section 14.2, or Article 9 is
herein referred to as the “Indemnifying Party” with respect to the matter for
which it is obligated to indemnify such Indemnified Person.  All claims for
indemnification under Article 5, Section 14.1, Section 14.2, and Article 9 shall
be asserted and resolved as follows:
 
(a)           If a third Person claim for which an Indemnified Person is
entitled to indemnity under Article 5, Section 14.1, Section 14.2, or Article 9
(an “Indemnified Claim”) is made against an Indemnified Person, and if Buyers or
Seller intends to seek indemnity with respect thereto by or from an Indemnifying
Party pursuant to Article 5, Section 14.1, Section 14.2, or Article 9, then the
Party electing to seek indemnity on behalf of such Indemnified Person shall
promptly transmit to the Indemnifying Party a written notice (“Claim Notice”)
(i) notifying such Indemnifying Party of such Indemnified Claim and request
indemnity on behalf of such Indemnified Person with respect to such Indemnified
Claim under Article 5, Section 14.1, Section 14.2, or Article 9, as the case may
be, (ii) setting forth the full name, address for all notices and the authorized
representatives of such Indemnified Person with respect to such Indemnified
Claim, and (iii) describing in reasonable detail the nature of the Indemnified
Claim, including a copy of all papers served with respect to such Indemnified
Claim (if any) and the basis of such request for indemnification under Article
5, Section 14.1, Section 14.2, or Article 9, as the case may be.  Failure to
provide such Claim Notice promptly shall not affect the right of the Indemnified
Person to indemnification hereunder except to the extent the Indemnifying Party
is prejudiced thereby; provided that, the Indemnifying Party shall not be
obligated to defend, indemnify or otherwise hold harmless an Indemnified Person
with respect to a third Person claim until a Claim Notice meeting the foregoing
requirements is furnished to the Indemnifying Party by the Party seeking
indemnity hereunder.  Within thirty (30) days after receipt of any Claim Notice
(the “Election Period”), the Indemnifying Party shall notify the Party which
sent the Claim Notice whether the Indemnifying Party disputes its obligation to
indemnify the Indemnified Person under Article 5, Section 14.1, Section 14.2, or
Article 9, as the case may be, with respect to such third Person claim; provided
that, if the Indemnifying Party fails to so notify the Indemnified Person during
the Election Period, the Indemnifying Party shall be deemed to have elected to
dispute such liability and not to defend against such third Person claim.
 
(b)           If the Indemnifying Party notifies the Party who sent the Claim
Notice within the Election Period that the Indemnifying Party does not dispute
its liability to indemnify the Indemnified Person under Article 5, Section 14.1,
Section 14.2, or Article 9, as the case may

 
 
41

--------------------------------------------------------------------------------

 

be (or reserves the right to dispute whether such claim is an Indemnified Claim
under Article 5, Section 14.1, Section 14.2, or Article 9), then the
Indemnifying Party shall have the right and obligation to defend, at its sole
cost and expense, such third Person claim by all appropriate proceedings, which
proceedings shall be prosecuted diligently by the Indemnifying Party to a final
conclusion or settled at the discretion of the Indemnifying Party in accordance
with this Section 14.3(b).  If an Indemnifying Party assumes the defense of an
Indemnified Person with respect to a third Person claim which is subsequently
determined not to be an Indemnified Claim, the Indemnifying Party shall be
entitled to recover from the Indemnified Person the reasonable costs and
expenses incurred by the Indemnifying Party in providing such defense,
including, without limitation, reasonable attorneys’ fees.  The Indemnifying
Party shall have full control of such defense and proceedings, including any
compromise or settlement thereof; provided that the Indemnifying Party shall not
enter into any settlement agreement (or settle or compromise any such third
Person claim in a manner) which provides for or results in any payment by or
liability of the Indemnified Person of or for any damages or other amount, any
lien, charge or encumbrance on any property of the Indemnified Person, any
finding of responsibility or liability on the part of the Indemnified Person or
any sanction or restriction upon the conduct of any business by the Indemnified
Person without the Indemnified Person’s express written consent, which consent
shall not be unreasonably withheld.  The Indemnified Person is hereby
authorized, at the sole cost and expense of the Indemnifying Party (but only to
the extent the Indemnified Person is actually entitled to indemnification
hereunder), to file, during the Election Period, any motion, answer or other
pleadings which the Indemnified Person shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and not reasonably
expected to be prejudicial to the Indemnifying Party.  If requested by the
Indemnifying Party, the Indemnified Person agrees, at the sole cost and expense
of the Indemnifying Party, to reasonably cooperate with the Indemnifying Party
and its counsel in contesting any such third Person claim which the Indemnifying
Party elects to contest, including the making of any related counterclaim or
cross-complaint relating to such third Person claim against any Person (other
than a Buyer Indemnified Person, if the Indemnified Person is a Buyer
Indemnified Person, or a Seller Indemnified Person, if the Indemnified Person us
a Seller Indemnified Person).  The Indemnified Person may participate in, but
not control, any defense or settlement of any third Person claim controlled by
the Indemnifying Party pursuant to this Section 14.3(b), and the Indemnified
Person shall bear its own costs and expenses with respect to such
participation.  The prosecution of the defense of a third Person claim with
reasonable diligence shall include the taking of such action (including the
posting of a bond, deposit or other security) as may be necessary to prevent any
action to foreclose a lien against or attachment of the property of the
Indemnified Person for payment of such third Person claim.
 
(c)           If the Indemnifying Party (i) fails to notify the Party who sent
the Claim Notice within the Election Period that the Indemnifying Party elects
to defend the Indemnified Person pursuant to Section 14.3(b) or (ii) elects to
defend the Indemnified Person pursuant to Section 14.3(b) but fails to prosecute
the defense of (or to settle) the third Person claim with reasonable diligence,
then the Indemnified Person shall have the right to defend, at the sole cost and
expense of the Indemnifying Party (but only if the Indemnified Person is
actually entitled to indemnification hereunder), the third Person claim by all
appropriate proceedings, which proceedings shall be promptly and vigorously
prosecuted by the Indemnified Person to a final conclusion or settled.  The
Indemnified Person shall have full control of such defense and proceedings;
provided, however, that the Indemnified Person may not enter into any compromise

 
 
42

--------------------------------------------------------------------------------

 

or settlement of such third Person claim, without the Indemnifying Party’s
express written consent, which shall not be unreasonably withheld or
delayed.  The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Person pursuant to this
Section 14.3(c), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 
(d)           If an Indemnified Person is entitled to indemnity under Article 5,
Section 14.1, Section 14.2, or Article 9 for a claim or other matter which does
not involve a third Person claim, and if Buyers or Seller intend to seek
indemnity on behalf of an Indemnified Person with respect thereto by or from an
Indemnifying Party pursuant to Article 5, Section 14.1, Section 14.2, or Article
9, then the Party electing to seek indemnity on behalf of an Indemnified Person
shall promptly transmit to the Indemnifying Party a written notice describing in
reasonable detail the nature of such claim or other matter, the Indemnified
Person’s best estimate of the amount of Covered Liabilities attributable to such
claim or other matter and the basis for the Indemnified Person’s entitlement to
indemnification under Article 5, Section 14.1, Section 14.2, or Article 9, as
the case may be.  If the Indemnifying Party does not notify the Party who sent
such notice within thirty (30) days from its receipt of such notice that the
Indemnifying Party does not dispute such claim for indemnity, the Indemnifying
Party shall be conclusively deemed to have disputed such claim.
 
(e)           To the extent any claim, action, suit or proceeding includes one
or more Indemnified Claims with respect to an Indemnified Person and one or more
third Person claims which are not Indemnified Claims with respect to such
Indemnified Person, any such non-Indemnified Claim insofar as it is with respect
to such Indemnified Person shall not be covered by the indemnity in Article 5,
Section 14.1, Section 14.2, or Article 9, the Indemnifying Party shall not be
obligated to undertake, conduct and control the defense or settlement of such
non-Indemnified Claim insofar as it is with respect to such Indemnified Person,
and such Indemnified Person shall be responsible for its own defense and
settlement of such non-Indemnified Claim.  The seeking by a Party of indemnity
hereunder on behalf of any Indemnified Person with respect to any third Person
claim or other claim or matter shall not prevent such Party from then or
thereafter also seeking indemnity hereunder on behalf of any other Indemnified
Person with respect to such third Person claim or other claim or matter and
shall not prevent the other Party from seeking indemnity hereunder on behalf of
any Indemnified Person with respect to the same third Person claim or other
claim or matter.
 
(f)           A claim for indemnification shall be deemed to be made for the
purposes of this Agreement when the appropriate notice of such claim is received
(or deemed received) by the alleged Indemnifying Party, notwithstanding that the
alleged Indemnified Person did not file a lawsuit or institute any arbitration,
mediation or other legal proceeding.
 
(g)           In the event of a conflict between this Section 14.3 and Article
9, the terms of Article 9 shall control.
 
(h)           The amount of any Covered Liabilities for which an Indemnified
Person is entitled to indemnity under this Agreement shall be reduced by the
amount of insurance, indemnification or guarantee proceeds or payments realized
by the Indemnified Person or its Affiliates with respect to such Covered
Liabilities (net of any reasonable collection costs

 
 
43

--------------------------------------------------------------------------------

 

incurred by such Persons, and excluding the proceeds of any insurance policy
issued or underwritten by the Indemnified Person or its Affiliates or any
indemnification or guarantee agreements executed by an Affiliate of any
Indemnified Person); provided, however, the Indemnified Person shall seek
insurance recovery, indemnification or guarantee under any agreement giving rise
to rights to the same (except that such Indemnified Person shall only be
required to seek insurance recovery from policies of insurance obtained from
unaffiliated third Persons for the benefit of the Indemnified Person) and take
any reasonably necessary follow-up actions to receive such insurance recovery,
indemnification or guarantee (but the election to file suit or otherwise pursue
litigation or arbitration or other remedy shall be at the Indemnified Person's
sole discretion).
 
ARTICLE 15
TERMINATION; REMEDIES
 
Section 15.1                                Termination.  
 
(a)           Termination of Agreement.  This Agreement and the transactions
contemplated hereby may be terminated at any time prior to the Closing:
 
(i)           By the mutual consent of Seller and Buyers;
 
(ii)           If the Closing has not occurred on or before 5:00 p.m. Central
Daylight Time on July 1, 2009 (the “Termination Date”), then (A) by Seller if
any condition specified in Section 10.1 has not been satisfied on or before the
Termination Date, and shall not theretofore have been waived by Seller, or
(B) by Buyers if any condition specified in Section 10.2 has not been satisfied
on or before the Termination Date, and shall not theretofore have been waived by
Buyers; provided, in each case, that the failure to consummate the transactions
contemplated hereby on or before such date did not result from the willful or
negligent failure by the Party or Parties seeking termination of this Agreement
to fulfill any undertaking or commitment provided for herein on the part of such
Party or Parties that is required to be fulfilled on or prior to Closing;
 
(iii)           By Buyers or Seller if the sum of the reduction in the Purchase
Price (whether disputed or undisputed) on account of the aggregate amount of all
Title Defect Amounts exceeds Twenty-Eight Million Dollars ($28,000,000.00);
provided, however, if Buyers desire to terminate this Agreement pursuant to this
Section 15.1(a)(iii) or Section 15.1(a)(v) and such right to terminate would not
exist but for Title Defect Amounts claimed by Buyers which are disputed by
Seller or Title Defect Amounts claimed by Buyers with respect to Title Defects
which are disputed by Seller, Seller shall have the right to delay Buyers’
ability to terminate this Agreement pursuant to this Section 15.1(a)(iii) or
Section 15.1(a)(v) (whereupon such disputes shall promptly be submitted to
arbitration in accordance with Section 6.5), until the earlier to occur of
(x) the date when a sufficient number of any such disputes have been resolved
pursuant to Section 6.5 to determine whether the right to terminate this
Agreement set forth in this Section 15.1(a)(iii) or Section 15.1(a)(v) exists or
(y) the Termination Date;

 
 
44

--------------------------------------------------------------------------------

 

(iv)           By Buyers or Seller if permitted pursuant to Section 8.9(b);
 
(v)           Subject to the proviso set forth in Section 15.1(a)(iii), by
Buyers or Seller if permitted pursuant to Section 8.10.
 
(b)           Effect of Termination.  Without limiting Seller’s and Buyers’
respective remedies and rights in regard to the Deposit under Section 15.2, in
the event of termination of this Agreement by Seller, on the one hand, or
Buyers, on the other hand, pursuant to Section 15.1(a), written notice thereof
shall promptly be given by the terminating Party or Parties to the other Party
or Parties, and this Agreement shall thereupon terminate; provided, however,
that following such termination, the Parties will continue to be bound by their
respective obligations set forth in Article 1, Article 5, this Article 15,
Article 16 and the Confidentiality Agreement, all of which shall continue in
full force and effect.  If this Agreement is terminated as provided herein, all
filings, applications, notices and other submissions made to any Governmental
Authority or any holder of any Preference Right or Transfer Requirement shall,
to the extent practicable, be withdrawn from the Governmental Authority or
holder of the Preference Right or Transfer Requirement to which they were
made.  Notwithstanding anything to the contrary in this Agreement (except as set
forth in Section 13.3), the termination of this Agreement under Section 15.1(a)
shall not relieve any Party from liability for any willful or negligent failure
to perform or observe in any material respect any of its agreements or covenants
contained herein that are to be performed or observed at or prior to
Closing.  In the event this Agreement terminates under Section 15.1(a) and any
Party has willfully or negligently failed to perform or observe in any material
respect any of its agreements or covenants contained herein which are to be
performed or observed at or prior to Closing, then the other Party shall be
entitled to all remedies available at law or in equity and shall be entitled to
recover court costs and attorneys’ fees in addition to any other relief to which
such Party maybe entitled.
 
Section 15.2                                Remedies.  
 
(a)           Seller’s Remedies.  Notwithstanding anything herein provided to
the contrary, if this Agreement is terminated pursuant to Section
15.1(a)(ii)(A), Seller shall be entitled to receive the Deposit together with
all interest earned thereon as liquidated damages, as Seller’s sole and
exclusive remedy, all other remedies being expressly waived by Seller.  Seller
and Buyers agree upon the amount of the Deposit and such interest as liquidated
damages due to the difficulty and inconvenience of measuring actual damages and
the uncertainty thereof, and Seller and Buyers agree that the amount of the
Deposit and such interest is a reasonable estimate of Seller’s loss in the event
of any such default by Buyers.  If Seller is entitled to receive the Deposit
together with all interest earned thereon pursuant to this Section 15.2(a),
Buyers and Seller agree to promptly direct the Escrow Agent in writing to make
such payment to Seller in accordance with the terms of the Escrow Agreement.
 
(b)           Buyers’ Remedies.  Notwithstanding anything herein provided to the
contrary, upon failure of the Seller to fulfill any undertaking or commitment
provided for herein on the part of Seller that is required to be fulfilled on or
prior to the Closing Date, Buyers may enforce specific performance of this
Agreement.  If this Agreement terminates for any reason other than as set forth
in Section 15.2(a), Buyers shall be entitled to receive the Deposit together
with all interest earned thereon as Buyers’ sole and exclusive remedies for such
default, all other

 
 
45

--------------------------------------------------------------------------------

 

remedies being expressly waived by Buyers.  If Buyers are entitled to receive
the Deposit together with all interest earned thereon pursuant to this Section
15.2(b), Seller and Buyers agree to promptly direct the Escrow Agent in writing
to make such payment to Buyers in accordance with the terms of the Escrow
Agreement.
 
ARTICLE 16
MISCELLANEOUS
 
Section 16.1                               Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Party.
 
Section 16.2                                Governing Law; Jurisdiction;
Process.  
 
(a)           THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW RULES
THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
(b)           SUBJECT TO THE ARBITRATION PROVISIONS SET FORTH IN SECTION 3.5,
SECTION 6.5, AND SECTION 8.11(c), THE PARTIES CONSENT TO PERSONAL JURISDICTION
IN ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT IN ANY
COURT, FEDERAL OR STATE, WITHIN HARRIS COUNTY, TEXAS, HAVING SUBJECT MATTER
JURISDICTION AND WITH RESPECT TO ANY SUCH CLAIM, THE PARTIES IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM, OR ANY OBJECTION THAT THE
PARTIES MAY NOW OR HEREAFTER HAVE, THAT VENUE OR JURISDICTION IS NOT PROPER WITH
RESPECT TO ANY SUCH LEGAL ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT IN
HARRIS COUNTY, TEXAS, INCLUDING ANY CLAIM THAT SUCH LEGAL ACTION, SUIT OR
PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
ANY CLAIM THAT ANY PARTY IS NOT SUBJECT TO PERSONAL JURISDICTION OR SERVICE OF
PROCESS IN HARRIS COUNTY, TEXAS.
 
Section 16.3                                Entire Agreement.  This Agreement
(including the Confidentiality Agreement) and the Appendices, Schedules and
Exhibits hereto contain the entire agreement between the Parties with respect to
the subject matter hereof and there are no agreements, understandings,
representations or warranties between the Parties other than those set forth or
referred to herein.
 
Section 16.4                                Expenses.  Buyers shall be
responsible for all recording, filing or registration fees relating to the
filing, recording or registration of the Conveyance and any other instruments or
documents transferring title in or to the Assets or any part thereof from Seller
to

 
 
46

--------------------------------------------------------------------------------

 

Buyers pursuant to this Agreement.  All other costs and expenses incurred by
each Party in connection with all things required to be done by it hereunder,
including attorney’s fees, accountant’s fees and the expense of environmental
and title examination, shall be borne by the Party incurring same.  Should a
Party or its Affiliate pay any amount which is the responsibility of the other
Party pursuant to this Section 16.4, such other Party shall reimburse the Party
that paid such amount promptly upon receipt of such Party’s invoice therefor and
reasonable substantiation thereof.
 
Section 16.5                                Notices.  Unless otherwise expressly
provided in this Agreement, all notices required or permitted hereunder shall be
in writing and deemed sufficiently given for all purposes hereof if
(a) delivered in person, by courier or by registered or certified United States
Mail to the Person to be notified, with receipt obtained, or (ii) sent by
telecopy, telefax or other facsimile or electronic transmission, with “answer
back” or other “advice of receipt” obtained, in each case to the appropriate
address or number as set forth below.  Each notice shall be deemed effective on
receipt by the addressee as aforesaid; provided that, notice received by telex,
telecopy, telefax or other facsimile or electronic transmission after 5:00 p.m.
at the location of the addressee of such notice shall be deemed received on the
first Business Day following the date of such electronic receipt.  Notices to
Seller shall be addressed as follows:
 
Quicksilver Resources Inc.
777 West Rosedale
Fort Worth, Texas  76104
Attention:  John C. Cirone, Senior Vice
President and General Counsel
Telecopy No.:  (817) 665-5021
 
with a copy to:
 
Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney Street, Suite 5100
Houston, Texas  77010
Attention:  Deborah A. Gitomer
Telecopy No.:  (713) 651-5246
 
or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Seller may designate by written notice to Buyers.  Notices to Buyers shall be
addressed to:

 
 
47

--------------------------------------------------------------------------------

 

Eni US Operating Co. Inc.
Eni Petroleum US LLC
1201 Louisiana, Suite 3500
Houston, Texas  77002
Attention:  Roberto Dall’Omo
Telephone No.:  (713) 393-6111
Telecopy No.:  (713) 393-6212
 
with a copy to:
 
Eni US Operating Co. Inc.
Eni Petroleum US LLC
1201 Louisiana, Suite 3500
Attention:  Susan Lindberg
Telephone No.:  (713) 393-6146
Telecopy No.:  (713) 393-6203
 
and a copy to:
 
Bracewell & Giuliani LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Attention:  James McAnelly III
Telephone:  (713) 221-1194
Telecopy:  (713) 222-3241
 
or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Buyers may designate by written notice to Seller.
 
Section 16.6                                Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns; provided, however, that the respective
rights and obligations of the Parties shall not be assignable or delegable
(whether by assignment, conveyance, merger, consolidation, Change of Control,
entity  purchase, or otherwise) by any Party without the express written consent
of the non-assigning or non-delegating Party.  Without limiting the generality
of the foregoing, Seller does hereby acknowledge and agree that this Section
16.6 shall not prohibit Eni Operating from assigning its undivided interest in
and to any of the Assets to Eni Petroleum following the Closing.
 
Section 16.7                                Amendments and Waivers.  This
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by the Party against whom enforcement of any such modification
or amendment is sought which instrument and expressly identified as a
modification or amendment.  Any Party may, only by an instrument in writing and
expressly identified as a waiver, waive compliance by another Party with any
term or provision of this Agreement on the part of such other Party to be
performed or complied with.  The waiver by any Party hereto of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.

 
 
48

--------------------------------------------------------------------------------

 

Section 16.8                                Appendices, Schedules and
Exhibits.  All Appendices, Schedules and Exhibits hereto which are referred to
herein are hereby made a part of this Agreement and incorporated herein by such
reference.
 
Section 16.9                                Interpretation.  It is expressly
agreed that this Agreement shall not be construed against any Party, and no
consideration shall be given or presumption made, on the basis of who drafted
this Agreement or any particular provision hereof or who supplied the form of
Agreement.  Each Party agrees that this Agreement has been purposefully drawn
and correctly reflects its understanding of the transaction that this Agreement
contemplates.  In construing this Agreement:
 
(a)           examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
 
(b)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
 
(c)           a defined term has its defined meaning throughout this Agreement
and each Appendix, Exhibit and Schedule to this Agreement, regardless of whether
it appears before or after the place where it is defined;
 
(d)           each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement (including Appendix A which shall be considered part of the
main body of this Agreement) and any Exhibit or Schedule, the provisions of the
main body of this Agreement shall prevail;
 
(e)           the term “cost” includes expense and the term “expense” includes
cost;
 
(f)           the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof; and
 
(g)           “include” and “including” shall mean include or including without
limiting the generality of the description of the preceding term.
 
Section 16.10                                Limited Arbitration.  Except to the
limited extent expressly provided in Section 3.5, Section 6.5 and Section
8.11(c), disputes and differences arising under or out of, in relation to or in
any way connected with this Agreement shall not be subject to arbitration.
 
Section 16.11                                Agreement for the Parties’ Benefit
Only.  This Agreement is for the sole benefit of Buyers, Seller and their
respective successors and assigns as permitted herein and no other Person shall
be entitled to enforce this Agreement, rely on any representation, warranty,
covenant or agreement contained herein, receive any rights hereunder or be a
third party beneficiary of this Agreement.  Any Indemnified Person which is a
third Person shall be indemnified and held harmless under the terms of this
Agreement only to the extent that a Party expressly elects to exercise such
right of indemnity and hold harmless on behalf of such third Person Indemnified
Person pursuant to Section 14.3; and no Party shall have any direct liability or
obligation to any third Person or be liable to any third Person for any election
or non-election

 
 
49

--------------------------------------------------------------------------------

 

or any act or failure to act under or in regard to any term of this
Agreement.  Any claim for indemnity or hold harmless hereunder on behalf of an
Indemnified Person must be made and administered by a Party to this
Agreement.  Any claim on behalf of an Indemnified Person may only be brought
against the defaulting Party or Parties.
 
Section 16.12                                Attorneys Fees.  The prevailing
Party in any legal proceeding brought under or to enforce this Agreement shall
be additionally entitled to recover court costs and reasonable attorneys fees
from the nonprevailing Party.
 
Section 16.13                                Severability.  If any term,
provision or condition of this Agreement, or any application thereof, is held
invalid, illegal or unenforceable in any respect under any Law, this Agreement
shall be reformed to the extent necessary to conform, in each case consistent
with the intention of the Parties, to such Law, and to the extent such term,
provision or condition cannot be so reformed, then such term, provision or
condition (or such invalid, illegal or unenforceable application thereof) shall
be deemed deleted from (or prohibited under) this Agreement, as the case may be,
and the validity, legality and enforceability of the remaining terms, provisions
and conditions contained herein (and any other application such term, provision
or condition) shall not in any way be affected or impaired thereby.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
 
Section 16.14                                No Recordation.  Without limiting
any Party’s right to file suit to enforce this Agreement, Buyers and Seller
expressly covenant and agree not to record or place of record this Agreement or
any copy or memorandum hereof.
 
Section 16.15                                Time of Essence.  Time is of the
essence in this Agreement.  If the date specified in this Agreement for giving
any notice or taking any action is not a Business Day (or if the period during
which any notice is required to be given or any action taken expires on a date
which is not a Business Day), then the date for giving such notice or taking
such action (and the expiration date of such period during which notice is
required to be given or action taken) shall be the next day which is a Business
Day.
 
[SIGNATURE PAGE FOLLOWS]

 
 
50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

  SELLER:           QUICKSILVER RESOURCES INC.            
By:
/s/ Thomas F. Darden     Name:  Thomas F. Darden     Title: Chairman  

 

  BUYERS:           ENI US OPERATING CO. INC.            
By:
/s/ Roberto Dall'Omo     Name:  Roberto Dall'Omo     Title: President and CEO  

 

  ENI PETROLEUM US LLC            
By:
/s/ Roberto Dall'Omo     Name:  Roberto Dall'Omo     Title: President and CEO  

 

 
Signature Page to Asset Purchase Agreement
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
Attached to and made a part of that certain Asset Purchase Agreement
dated as of May 15, 2009, by and among
QUICKSILVER RESOURCES INC., as “Seller”, and
ENI US OPERATING CO. INC. and ENI PETROLEUM US LLC, as “Buyers”
 
DEFINITIONS
 
“Accounting Principles” means United States generally accepted accounting
principles, consistently applied.
 
“Accounting Arbitrator” shall be as defined in Section 3.5.
 
“Action” shall mean any action, suit or other proceeding by or before any court
or other Governmental Authority or any arbitration proceeding.
 
“Adjusted Purchase Price” shall be as defined in Section 3.1.
 
“Adjustment Period” shall be as defined in Section 3.4(a).
 
“Adjustment Statement” shall be as defined in Section 3.4(a).
 
“Affiliate” shall mean, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person.  The concept
of control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise.  No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests or remedies under this Agreement.
 
“Aggregate Deductible Amount” shall mean Seven Million Dollars ($7,000,000)
increased by an amount determined pursuant to Section 6.4.
 
“Agreed Rate” shall mean an annual rate of interest equal to the lesser of (i)
the annual rate of interest published from time to time as the “Prime Rate” in
the “Money Rates” section of The Wall Street Journal plus three percent (3%) and
(ii) the maximum rate of interest allowed by Law.
 
“Agreement” shall be as defined in the preamble hereof.
 
“Allocated Value” shall be as defined in Section 6.2(b).
 
“Area of Mutual Interest Agreement” shall be as defined in Section 11.2(e).
 
“Assets” shall mean twenty-seven and five-tenths percent (27.5%) of Seller’s
right, title, and interest in and to the following described assets and
properties (except to the extent constituting Excluded Assets):

 
Appendix A to Asset Purchase Agreement
-i-

--------------------------------------------------------------------------------

 

(a)           The oil and gas leases, oil, gas, and mineral leases and
subleases, royalties, overriding royalties, net profits interests, mineral fee
interests, carried interests, rights of recoupment, options, contractual rights,
and, without limiting the foregoing, other rights (of whatever character,
whether legal or equitable, and whether vested or contingent) in and to the
Hydrocarbons in, on, under, and that may be produced from, the lands described
on Part I of the Property Schedule and the Option Properties (the “Leases”), and
all tenements, hereditaments, and appurtenances relating or belonging thereto,
together with each and every kind of character of right, title, claim, and
interest in and to the lands covered thereby or pooled, unitized, or otherwise
consolidated therewith, in each case, whether or not Seller owns record title
thereto or has earned an interest therein as of the date hereof (collectively,
the “Lands”);
 
(b)           Any and all oil, gas, water, injection, or disposal wells thereon
or on pooled, communitized, or unitized acreage that includes all or any part of
the Lands, including, without limiting the foregoing, the wells constituting
Property Subdivisions, whether producing, non-producing, permanently or
temporarily plugged and abandoned, and whether or not fully described on Part II
of the Property Schedule (collectively, the “Wells”);
 
(c)           All easements, permits, privileges, licenses, servitudes,
rights-of-way, surface leases, and other rights or agreements related to the use
of the surface and subsurface, to the extent used, or held in connection with,
the Lands or Property Subdivisions, but excluding any such permits, privileges,
licenses, servitudes and other rights and agreements to the extent transfer is
prohibited by contractual restriction or applicable Law (subject to such
exclusions, the “Surface Agreements,” and, together with the Leases, Lands and
Property Subdivisions, the “Properties”);
 
(d)           All (i) operating agreements; unitization, pooling, and
communitization agreements; area of mutual interest agreements; joint venture
agreements; exploration agreements; farmin and farmout agreements; and water
rights agreements relating or applicable to the Properties or by which the
Properties are bound and (ii) other contracts, commitments, agreements,
arrangements and instruments relating or applicable to the Properties or by
which the Properties are bound, but excluding such other contracts, commitments,
agreements, arrangements and instruments to the extent transfer is
prohibited  by contractual restriction (which, following a request by Seller,
the Person in whose favor the restriction exists is unwilling to waive such
restriction), and, in all cases, any and all amendments, ratifications, or
extensions of the foregoing; provided, however, that the term “Contracts” shall
not include the Leases and Surface Agreements (subject to such exclusions, the
“Contracts”);
 
(e)           All equipment, machinery, fixtures, facilities, improvements, and
other tangible personal property and improvements located on, or, to the extent
charged to the Properties after the Effective Time, owned for use in connection
with, the Properties or the production of Hydrocarbons from the Properties, and,
without limiting the foregoing, tubular and other trade inventory (i) charged to
the Properties pursuant to a Contract for which the Purchase Price is increased
pursuant to Section 3.4, as adjusted pursuant to Section 3.5, whether or not
located on the Properties or (ii) acquired for the account of or charged to the
Properties after the Effective Time (subject to such exclusions, the
“Equipment”);

 
Appendix A to Asset Purchase Agreement
-ii-

--------------------------------------------------------------------------------

 

(f)           All (i) trade credits, accounts receivable, notes receivable,
take-or pay amounts receivable, and other receivables and general intangibles to
the extent attributable to the Assets with respect to periods of time from and
after the Effective Time; and (ii) liens and security interests in favor of
Seller, whether choate or inchoate, under any Law or under any of the Contracts
to the extent arising from, or relating to the ownership, operation, or sale or
other disposition on or after the Effective Time of any of the Assets;
 
(g)           All Hydrocarbons produced from, or attributable to, the Properties
on and after the Effective Time (whether or not produced from Wells or other
Property Subdivisions located on the Lands); to the extent related to the
Properties, all production, plant, transportation, and other imbalances as of
the Effective Time; and all make-up rights with respect to take-or-pay payments,
and proceeds with respect to any of the foregoing;
 
(h)           The Claims; and
 
(i)           Copies of all land, lease, and Well files; Contract files;
division order files; abstracts; title opinions; logs; interpretive data; maps;
and geophysical, geological, and other technical data (whether or not
reprocessed), in each case, to the extent relating to the Assets, excluding,
however (subject to the following exclusions, the “Records”):
 
(i)           all corporate, financial, Tax, and legal records of Seller that
relate to Seller’s business generally (whether or not relating to the Assets);
 
(ii)           any data, software, and records (including, without limitation,
the licenses or other agreements granting the right to use the same) to the
extent disclosure or transfer is prohibited or subjected to payment of a fee or
other consideration by any license agreement or other agreement with a Person
other than Affiliates of Seller, or by applicable Law, and for which, following
request by Seller therefor, no consent to transfer has been received or for
which Buyers have not agreed in writing to pay the fee or other consideration,
as applicable;
 
(iii)           all legal records and legal files of Seller including all work
product of and attorney-client communications with Seller’s legal counsel (other
than title opinions);
 
(iv)           records and documents relating to the negotiation and
consummation of the transactions contemplated hereby or pursuant to which the
Assets were acquired by Seller; and
 
(v)           any data and records to the extent relating to the Excluded
Assets;
 
(the assets described in clauses (i) through (v) are hereinafter referred to as
the “Excluded Records”).
 
“Assumed Liabilities” shall mean any and all Covered Liabilities (a) to the
extent related and attributable to the ownership, use, construction, maintenance
or operation of the Assets on and after the Effective Time (including, without
limitation, Environmental Liabilities), (b) to the extent required to be borne
by Buyers pursuant to Section 3.4 or Article 12, and (c) to the extent

 
Appendix A to Asset Purchase Agreement
-iii-

--------------------------------------------------------------------------------

 

constituting Tax obligations assumed by Buyers pursuant to Article 9; provided,
however, Buyers do not assume, and Seller shall retain, all Covered Liabilities
to the extent (i) Buyer is entitled to indemnification therefor pursuant to
Section 14.2(b) or (ii) such Covered Liabilities are attributable to the
Environmental Liabilities described in Schedule 4.1(s).
 
“Business Combination Transaction” shall mean a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
consolidated assets of Seller.
 
“Business Day” shall mean any day which is not a Saturday, Sunday or legal
holiday recognized by the United States of America.
 
“Buyers” shall be as defined in the preamble of this Agreement.
 
“Buyer Indemnified Persons” shall be as defined in Section 14.2.
 
“Casualty Loss” shall be as defined in Section 8.9(a).
 
“Change of Control” shall mean the occurrence of any of the following (whether
effectuated pursuant to one or a series of transactions):
 
(a)           any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the combined voting power of
the then outstanding Voting Stock of Seller; provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition of Voting Stock of Seller by Seller or any Subsidiary of Seller;
(ii) any acquisition of Voting Stock of Seller by the trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by Seller or any Subsidiary of Seller; and (iii) any acquisition
of Voting Stock of Seller by Mercury Exploration Company, Quicksilver Energy,
L.P., The Discovery Fund, Pennsylvania Avenue Limited Partnership, Pennsylvania
Management Company, the estate of Frank Darden, Lucy Darden, Anne Darden Self,
Glenn Darden or Thomas Darden, or their respective successors, assigns,
designees, heirs, beneficiaries, trusts, estates or controlled affiliates;
 
(b)           a majority of the Board of Directors of Seller or its direct or
indirect parent ceases to be comprised of Incumbent Directors;
 
(c)           the consummation of a Business Combination Transaction immediately
after which the Voting Stock of Seller outstanding immediately prior to such
Business Combination Transaction does not continue to represent (either by
remaining outstanding or by being converted into Voting Stock of the entity
surviving, resulting from, or succeeding to all or substantially all of Seller’s
consolidated assets as a result of such Business Combination Transaction or any
parent of such entity), at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of (i) the entity surviving, resulting from,
or succeeding to all or substantially all of Seller’s consolidated assets as a
result of, such Business Combination Transaction or (ii) any parent of any such
entity (including, without limitation, an entity which as

 
Appendix A to Asset Purchase Agreement
-iv-

--------------------------------------------------------------------------------

 

a result of such transaction owns Seller or all or substantially all of Seller’s
assets either directly or through one or more subsidiaries);
 
(d)           (i) the sale, transfer, conveyance, divestiture or other
disposition of Seller’s interests in the Properties associated with the Subject
Wells to any Person other than to an Affiliate of Seller, such that, following
such sale, transfer, conveyance, divestiture or other disposition, Seller's
interest in fifty percent (50%) of the Subject Wells is less than Buyers' then
interest in such Subject Wells and (ii) neither Seller nor any Affiliate operate
at least fifty percent (50%) of the Subject Wells after giving effect to any
transfers in (d)(i).
 
“Claim Notice” shall be as defined in Section 14.3(a).
 
“Claims” shall mean all right, title and interest of Seller to any claims and
causes of action (and other rights with respect thereto) to the extent
attributable to ownership, use, construction, maintenance or operation of the
Assets subsequent to the Effective Time, including, without limitation, past,
present or future claims, whether or not previously asserted by Seller,
excluding, however, any claims against Seller or any past or present Affiliate
of Seller.
 
“Closing” shall be the consummation of the transaction contemplated by Article
11.  The Closing with respect to part of the Assets may be delayed or extended
as provided in Section 7.3 and Section 7.4.
 
“Closing Date” shall mean (a) the later of (i) June 15, 2009, or (ii) such later
date, if any, to which the Closing is delayed on account of the disputes
referenced in Section 15.1(a)(iii), or (b) such other date as may be mutually
agreed in writing by Seller and Buyers.  The Closing Date with respect to part
of the Assets may also be delayed or extended as provided in Section 7.3 and
Section 7.4; provided that, the Closing Date for purposes of Section 11.1 shall
be the Closing Date provided in the preceding sentence.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreement” shall be as defined in Section 5.2.
 
“Contracts” shall be as defined in clause (d) of the definition of Assets.
 
“Conveyance” shall be as defined in Section 8.3.
 
“Covered Liabilities” shall mean any and all debts, losses, liabilities, duties,
fines, damages, claims, Taxes, costs and expenses (including, without
limitation, those arising out of any demand, assessment, settlement, judgment or
compromise relating to any actual or threatened Action and any court costs,
reasonable fees and expenses of expert witnesses, reasonable investigative
expenses, reasonable fees and disbursements of legal counsel and other
reasonable legal and investigative fees and expenses incurred in investigating,
preparing or defending any Action), matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown,
including, without limitation, any of the foregoing arising under, out of or in
connection with any actual or threatened Action, any order or consent decree of
any Governmental Authority, any award of any arbitrator, or any Law, contract,
commitment or undertaking.

 
Appendix A to Asset Purchase Agreement
-v-

--------------------------------------------------------------------------------

 

“Cut-Off Date” means the day before the day that includes the Effective Time.
 
“Defensible Title” shall mean, respectively as to the Lease or Leases related to
a particular Property Subdivision, title to such Property Subdivision and the
Lease or Leases related to such Property Subdivision that, subject to and except
for the terms of the Leases and any Permitted Encumbrances:  (a) entitles Seller
(and will entitle Buyers, as successors in interest to Seller) to receive not
less than the applicable Net Revenue Interest or Net Revenue Interests specified
for such Property Subdivision in Part II the Property Schedule throughout the
life of such Property Subdivision; (b) obligates Seller (and will obligate
Buyers, as successors in interest to Seller) to bear the costs and expenses
attributable to the maintenance, development, and operation of such Property
Subdivision in an amount not greater than the applicable Working Interest or
Working Interests specified for such Property Subdivision in Part II the
Property Schedule throughout the life of such Property Subdivision, except
increases that are accompanied by at least a corresponding and proportionate
increase in Net Revenue Interest; and (c) is free and clear of all liens and
encumbrances.
 
“Deposit” shall be as defined in Section 3.2.
 
“Effective Time” shall mean 7:00 a.m., Central Daylight Time, on April 1, 2009.
 
“Election Period” shall be as defined in Section 14.3(a).
 
“Eni Operating” shall be as defined in the preamble of this Agreement.
 
“Eni Petroleum” shall be as defined in the preamble of this Agreement.
 
“Environmental Consultant” shall mean E-Vironment, LP, or another environmental
consulting firm of similar expertise and reputation approved by Seller, which
approval will not be withheld or delayed unreasonably, which is retained by
Buyers in connection with the Environmental Review.
 
“Environmental Laws” shall mean all Laws relating in any way to environmental
protection, including, without limitation (a) the control of any potential
pollutant, or protection of the air, water or land, (b) solid, gaseous or liquid
waste generation, handling, treatment, storage, disposal or transportation, and
(c) exposure to hazardous, toxic or other substances alleged to be
harmful.  “Environmental Laws” shall include, but are not limited to, the Clean
Air Act, the Clean Water Act, the Resource Conservation Recovery Act, the
Superfund Amendments and Reauthorization Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, and shall also include all state, local
and municipal Laws dealing with the subject matter of the above listed Federal
statutes or promulgated by any governmental or quasi-governmental agency
thereunder in order to carry out the purposes of any Federal, state, local or
municipal Law.
 
“Environmental Liabilities” shall mean any and all costs (including costs of
remediation), damages, settlements, expenses, penalties, fines, Taxes,
prejudgment and post-judgment interest, court costs and attorneys’ fees incurred
or imposed (a) pursuant to any order, notice of responsibility, directive
(including requirements embodied in Environmental Laws), injunction, judgment or
similar act (including settlements) by any Governmental Authority to the extent

 
Appendix A to Asset Purchase Agreement
-vi-

--------------------------------------------------------------------------------

 

arising out of or under Environmental Laws or (b) pursuant to any claim or cause
of action by a Governmental Authority or other third Person (other than Buyers
and any Affiliate of Buyers) for personal injury, property damage, damage to
natural resources, remediation or response costs to the extent arising out of or
attributable to any violation of, or any remedial obligation under, any
Environmental Law.
 
“Environmental Permits” shall be as defined in Section 4.1(s)(ii).
 
“Environmental Review” shall be as defined in Section 5.3(a).
 
“Equipment” shall be as defined in clause (e) of the definition of Assets.
 
“Escrow Agent” shall mean JPMorgan Chase & Co.
 
“Escrow Agreement” shall mean that certain escrow agreement dated May 15, 2009,
by and among Escrow Agent, Seller and Buyers.
 
“Examination Period” shall be as defined in Section 6.2(a).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Exchange Property” shall be as defined in Section 9.2.
 
“Excluded Assets” shall mean the following:
 
(a)           originals of all Records;
 
(b)           all deposits, cash, checks, funds and accounts receivable to the
extent attributable to the Assets with respect to any period of time prior to
the Effective Time;
 
(c)           all (i) Hydrocarbons produced from or attributable to the
Properties with respect to all periods prior to the Effective Time,
(ii) Hydrocarbons attributable to the Properties which, at the Effective Time,
are in storage, within processing plants, in pipelines or otherwise held in
inventory, and (iii) proceeds from or of such Hydrocarbons;
 
(d)           all receivables and cash proceeds to the extent expressly taken
into account and for which credit was given in the determination of Net Cash
Flow pursuant to Section 3.4, as adjusted pursuant to Section 3.5;
 
(e)           claims of Seller or any Affiliate of Seller for refund of or loss
carry forwards with respect to (i) Taxes attributable to any period prior to the
Effective Time or (ii) any Taxes attributable to the Excluded Assets;
 
(f)           any futures, options, swaps or other derivatives of Seller or any
of its Affiliates;
 
(g)           all rights, interests, assets and properties described in Schedule
A-2;

 
Appendix A to Asset Purchase Agreement
-vii-

--------------------------------------------------------------------------------

 

(h)           except as otherwise provided in Section 8.9 and except for
insurance proceeds to the extent related to costs or expenses which constitute
Assumed Liabilities, all rights, titles, claims and interests of Seller or any
Affiliate of Seller (i) under any policy or agreement of insurance or indemnity,
(ii) under any bond, or (iii) to any insurance or condemnation proceeds or
awards;
 
(i)           all computer or communications software or intellectual property
(including tapes, data and program documentation and all tangible manifestations
and technical information relating thereto) owned, licensed or used by Seller;
 
(j)           any logo, service mark, copyright, trade name or trademark of or
associated with Seller or any Affiliate of Seller or any business of Seller or
of any Affiliate of Seller;
 
(k)           other than the agreements described in items 2 and 3 of Schedule
4.1(j), all transportation agreements, agreements for the marketing, sale,
purchase or other disposition of Hydrocarbons, gathering agreements, compression
agreements, processing agreements and drilling contracts; and
 
(l)           all Excluded Records.
 
“Excluded Liabilities” shall mean any and all Covered Liabilities (a) to the
extent related and attributable to the ownership, use, construction, maintenance
or operation of the Assets prior to the Effective Time (including, without
limitation, Environmental Liabilities); (b) to the extent attributable to the
Excluded Assets; (c)  to the extent constituting are Tax obligations retained by
Seller pursuant to Article 9; (d) to the extent such Covered Liabilities would
be the responsibility of Seller pursuant to Section 3.4 or Article 12; (e) to
the extent caused by, arising out of, or resulting from off-site disposal of any
Hazardous Materials from the Assets prior to the Effective Time; and (f) to the
extent attributable to the Environmental Liabilities described in
Schedule 4.1(s).
 
“Excluded Records” shall be as defined immediately after subclause (i)(v) of the
definition of Assets.
 
“Fair Market Value” shall be as defined in Section 8.11(c).
 
“Final Adjustment Statement” shall be as defined in Section 3.5.
 
“Gathering Agreement” shall be as defined in Section 11.2(i).
 
“Governmental Authority” shall mean (a) the United States of America, (b) any
state, county, municipality or other governmental subdivision within the United
States of America, and (c) any court or any governmental department, commission,
board, bureau, agency or other instrumentality of the United States of America
or of any state, county, municipality or other governmental subdivision within
the United States of America.
 
“Guaranteed Rate” shall mean an amount per MMBtu equal to (a) $8.60 minus
(b) the sum of the costs and expenses per MMBtu that would be incurred by Seller
to (a) gather, treat

 
Appendix A to Asset Purchase Agreement
-viii-

--------------------------------------------------------------------------------

 

and process the subject gaseous Hydrocarbons during the month in question and
(b) transport the subject gaseous Hydrocarbons from the location from which they
are produced to Henry Hub during the month in question.
 
“Hazardous Materials” shall mean any pollutants, wastes, contaminants, or
hazardous, extremely hazardous, or toxic materials, substances, chemicals or
wastes listed or regulated under any Environmental Law.
 
“Hydrocarbons” shall mean crude oil, gas, casinghead gas, condensate, natural
gas liquids, and other gaseous or liquid hydrocarbons (including, without
limitation, ethane, propane, iso-butane, nor-butane, gasoline, and scrubber
liquids) of any type and chemical composition.
 
“Incumbent Directors” shall mean the individuals who, as of November 24, 2008,
are Directors of Seller and any individual becoming a Director subsequent to
such date whose election, nomination for election by Seller’s shareholders, or
appointment, was approved by a vote of a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
Seller in which such person is named as a nominee for director, without
objection to such nomination).
 
“Indemnified Claim” shall be as defined in Section 14.3(a).
 
“Indemnified Person” shall be as defined in Section 14.3.
 
“Indemnifying Party” shall be as defined in Section 14.3.
 
“Initial Adjustment Amount” shall be as defined in Section 3.4(a).
 
“Joint Development Agreement” shall be as defined in Section 11.2(d).
 
“Joint Operating Agreement” shall be as defined in Section 11.2(f).
 
“knowledge” shall mean, (a) with respect to Seller, the actual knowledge
(excluding any imputed or implied knowledge) of the following individuals after
a reasonable inquiry by them of their respective direct reports:
 
 
Stan Page

 
Scott Herstein

 
John Regan

 
Clay Blum

 
John Hinton

 
Judy Raab

 
Chris Cirone (for purposes of Section 4.1(f)(i) only)

 
and (b) with respect to Buyers, the actual knowledge (excluding any imputed or
implied knowledge) of the following individuals after a reasonable inquiry by
them of their respective direct reports:

 
Appendix A to Asset Purchase Agreement
-ix-

--------------------------------------------------------------------------------

 
 
 
Martin Black

 
Brian Lloyd

 
David Dougal

 
Gary Clifford

 
Bob White

 
Jason Ervin

 
Susan Lindberg (for purposes of Section 4.2(f) only)

 
“Lands” shall be as defined in clause (a) of the definition of Assets.
 
“Law” shall mean any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, writ, injunction, decree or other official act
of or by any Governmental Authority.
 
“Leases” shall be as defined in clause (a) of the definition of Assets.
 
“Material Adverse Effect” shall mean a material adverse effect on the value of
the Assets taken as a whole (after taking into account any insurance, indemnity
and other recoveries payable in respect thereof), excluding any effect resulting
from any change in economic, industry or market conditions (whether general or
regional in nature or limited to any area where any Assets are located) or from
any change in Law or regulatory policy.
 
“Material Contract” shall mean, to the extent binding upon the Assets and
Buyers’ ownership thereof or operations with respect thereto from and after
Closing, any Contract (whether or not written) which is one or more of the
following types:
 
(a)           Any agreement with any Affiliate of Seller;
 
(b)           Any agreement for the sale, purchase, exchange, or other
disposition of Hydrocarbons which is not cancelable without penalty on sixty
(60) days prior written notice;
 
(c)           Except for agreements for the sale, purchase, exchange or other
disposition of Hydrocarbons, any agreement to sell, lease, farmout, or otherwise
dispose of all or any part of the Assets other than rights of reassignment upon
abandonment of an Asset;
 
(d)           Any area of mutual interest agreement;
 
(e)           Any tax partnership agreement or arrangement or other election of
Seller to be subject, in connection with a third Person, to the provisions of
Subchapter K of Chapter 1 of Subtitle A of the Code;
 
(f)           Except for Leases and operating, unitization, pooling and
communitization agreements, any agreement that could reasonably be expected to
result in aggregate payments by Seller of more than Two Million Five Hundred
dollars ($2,500,000) during the current or any subsequent fiscal year; or
 
(g)           Any agreement for the lease or rental to Seller of compressors
which is not cancellable without penalty on sixty (60) days prior written
notice.

 
Appendix A to Asset Purchase Agreement
-x-

--------------------------------------------------------------------------------

 

“Net Cash Flow” shall be as defined in Section 3.4(c).
 
“Net Revenue Interest” shall mean an interest (expressed as a percentage or
decimal fraction) in and to all Hydrocarbons produced and saved from or
attributable to a Property Subdivision.
 
“Nortex Exploration Agreement” shall mean that certain Exploration and
Participation Agreement (Expansion Area) Tarrant and Denton Counties, Texas,
dated January 1, 2005, by and between Chief Oil & Gas LLC, Chief Holdings LLC
and Nortex Minerals, L.P., as amended.
 
"Operational Defects" shall be as defined in Section 6.7.
 
“Option Failure” shall mean, with respect to a particular Option Property, the
loss by Seller of the right to acquire or earn an interest in and to such Option
Property (or any portion thereof) as a result of the failure to comply with the
drilling and other conditions set forth in the Nortex Exploration Agreement.
 
“Option Properties” shall mean the lands referenced in Schedule A-4.
 
“Option Property Defect Amount” shall mean, with respect to an Option Failure,
an amount equal to the product of (a) the price per net acre reflected on
Schedule A-4 for the Option Property affected by such Option Failure multiplied
by (b) the number of net acres included in such Option Property that are
affected by such Option Failure.
 
“Party” and “Parties” shall be as defined in the preamble hereof.
 
“Paying Party” shall be as defined in Section 9.1(b).
 
“Permitted Encumbrances” shall mean any of the following matters:
 
(a)           all agreements, instruments, documents, liens, encumbrances, and
other matters which are described in Schedule A-3 to the extent that they do
not, individually or in the aggregate, reduce Seller’s Net Revenue Interest (or
the Net Revenue Interest of Buyers, as successors in interest to Seller) with
respect to any Property Subdivision below that shown in Part II of the Property
Schedule or increase Seller’s share of costs and expenses (or the share of costs
and expense of Buyers, as successors in interest to Seller) with respect to any
Property Subdivision above that shown in Part II of the Property Schedule
without a corresponding and proportionate increase in Net Revenue Interest;
 
(b)           any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses which were incurred incidental to maintenance,
development, production or operation of the Assets or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens, security interests or charges for liquidated
amounts incidental to construction, maintenance, development, production or
operation of the Assets or the production or processing of Hydrocarbons
therefrom, in each case, to the extent arising in the ordinary course of
business and that are not delinquent and that will be paid in the ordinary
course of business or, if delinquent, that are being contested in good faith by
appropriate actions

 
Appendix A to Asset Purchase Agreement
-xi-

--------------------------------------------------------------------------------

 

and for which adequate reserves are being maintained in accordance with the
Accounting Principles;
 
(c)           any liens for Taxes not yet delinquent or, if delinquent, that are
being contested in good faith in the ordinary course of business and for which
adequate reserves are being maintained in accordance with the Accounting
Principles;
 
(d)           any liens or security interests created by Law or reserved in oil,
gas and/or mineral leases for royalty, bonus or rental or for compliance with
the terms of the Leases to the extent payment and other obligations secured by
such liens is not yet delinquent, or if delinquent, that are being contested in
good faith by appropriate actions in the ordinary course of business and for
which adequate reserves are being maintained in accordance with the Accounting
Principles;
 
(e)           Subject to Article 7, Preference Rights and Transfer Requirements;
 
(f)           any easements, rights-of-way, servitudes, permits, licenses,
surface leases and other rights with respect to operations to the extent such
matters do not, individually or in the aggregate, interfere in any material
respect with Seller’s operation of the portion of the Property Subdivision
burdened thereby;
 
(g)           agreements and obligations to the extent relating to
(i) imbalances with respect to the production, transportation or processing of
gas; or (ii) calls or purchase options on Hydrocarbons exercisable at current
fair market prices or the posted prices of such purchaser;
 
(h)           all royalties, overriding royalties, net profits interests,
carried interests, reversionary interests and other similar burdens to the
extent that they do not, individually or in the aggregate, reduce Seller’s net
revenue interest (or the net revenue interest of Buyers, as successors in
interest to Seller) with respect to any Property Subdivision below that shown in
Part II of the Property Schedule or increase Seller’s share of costs and
expenses (or the share of costs and expense of Buyers, as successors in interest
to Seller) with respect to any Property Subdivision above that shown in Part II
of the Property Schedule without a corresponding and proportionate increase in
Net Revenue Interest;
 
(i)           subject to the special warranty of title in the Conveyance (but
without in any way limiting the last sentence of Section 6.1), any encumbrance,
title defect or other matter (whether or not constituting a Title Defect) waived
or deemed waived by Buyers pursuant to Article 6;
 
(j)           rights reserved to or vested in any Governmental Authority to
control or regulate any of the wells, well locations or units included in the
Assets and all applicable Laws, rules, regulations and orders of such
Governmental Authorities to the extent that same do not, individually or in the
aggregate, reduce Seller’s Net Revenue Interest (or the Net Revenue Interest of
Buyers, as successors in interest to Seller) with respect to any Property
Subdivision below that shown in Part II of the Property Schedule or increase
Seller’s share of costs and expenses (or the share of costs and expense of
Buyers, as successors in interest to Seller) with respect to any Property
Subdivision above that shown in Part II of the Property Schedule without a
corresponding and proportionate increase in Net Revenue Interest;

 
Appendix A to Asset Purchase Agreement
-xii-

--------------------------------------------------------------------------------

 

(k)           the terms and conditions of all Contracts and Leases to the extent
that same do not, individually or in the aggregate, reduce Seller’s Net Revenue
Interest (or the Net Revenue Interest of Buyers, as successors in interest to
Seller) with respect to any Property Subdivision below that shown in Part II of
the Property Schedule or increase Seller’s share of costs and expenses (or the
share of costs and expense of Buyers, as successors in interest to Seller) with
respect to any Property Subdivision above that shown in Part II of the Property
Schedule without a corresponding and proportionate increase in Net Revenue
Interest;
 
(l)           rights of reassignment requiring notice or the reassignment (or
granting an opportunity to receive a reassignment) of a leasehold interest to
the holders of such reassignment rights prior to surrendering or releasing such
leasehold interest; and
 
(m)           all consents and approvals of or filings with any applicable
Governmental Authorities in connection with assignments of the Assets as
contemplated by Section 7.5.
 
“Person” shall mean any Governmental Authority or any individual, firm,
partnership, corporation, association, joint venture, trust, unincorporated
organization or other entity or organization.
 
“Preference Property” shall be as defined in Section 7.2.
 
“Preference Right” shall mean any right or agreement that enables or may enable
any Person to purchase or acquire any Asset or any interest therein or portion
thereof as a result of or in connection with (a) the sale, assignment,
encumbrance or other transfer of any Asset or any interest therein or portion
thereof or (b) the execution or delivery of this Agreement or the consummation
or performance of the terms and conditions contemplated by this Agreement.
 
“Production Taxes” shall mean severance, production and similar Taxes based
upon, or measured by, the production of Hydrocarbons.
 
“Properties” shall be as defined in clause (c) of the definition of Assets.
 
“Property Costs” shall be as defined in Section 3.4(c).
 
“Property Schedule” shall mean Schedule A-1 attached to and made a part of this
Agreement.
 
“Property Subdivision” shall mean each Well, well location (including a
non-producing, undeveloped, probable or possible well location), or unit
described or referenced on Part II of the Property Schedule.
 
“Property Taxes” shall mean ad valorem, property, excise and similar Taxes and
shall exclude Production Taxes, Transfer Taxes, and Taxes based upon, measured
by, or calculated with respect to (a) net income, profits, or similar measures,
or (b) multiples bases (including corporate franchise, business and occupation,
business license, or similar Taxes) if one or more of the bases on which such
Tax is based, measured, or calculated is described in clause (a), above, in each
case, together with any interest, penalties, or additions to such Tax.

 
Appendix A to Asset Purchase Agreement
-xiii-

--------------------------------------------------------------------------------

 

“Purchase Price” shall be as defined in Section 3.1.
 
“Records” shall be as defined in clause (i) of the definition of Assets.
 
“Reimbursing Party” shall be as defined in Section 9.1(b).
 
“Remaining Buyer Assets” shall be as defined in Section 8.11(a)(i).
 
“Reserve Report” shall mean the Aries database that supports that certain six
(6) page report dated February 13, 2009, and dated effective as of April, 2009,
entitled “Alliance – Schlumberger forecasts - $8.60 for 2009-2010 then Strip”.
 
“Retained Asset” shall be as defined in Section 7.4.
 
“Sale Appraiser” shall be as defined in Section 8.11(c).
 
“Seller” shall be as defined in the preamble of this Agreement.
 
“Seller Indemnified Persons” shall be as defined in Section 14.1.
 
“Seller Title Credit” shall be as defined in Section 6.4.
 
“Seller Title Credit Amount” shall be as defined in Section 6.4.
 
“Seller Title Credit Notice” shall be as defined in Section 6.2(c).
 
“Straddle Period” shall be as defined in Section 9.1(b).
 
“Subsidiary” shall mean a corporation, partnership, limited liability company or
other entity in which Seller owns directly or indirectly more than 50% of the
outstanding shares of voting stock or other voting interest.
 
“Surface Agreements” shall be as defined in clause (c) of the definition of
Assets.
 
"Subject Wells" shall be as defined in the Joint Development Agreement.
 
“Turnkey Completion Rate” shall be as defined in the Joint Development
Agreement.
 
“Turnkey Drilling Rate” shall be as defined in the Joint Development Agreement.
 
“Tax” shall mean (a) any federal, state, provincial, county, local or foreign
taxes, charges, fees, levies or other assessments, including all net income,
gross income, sales and use, goods and services, ad valorem, transfer, gains,
profits, excise, franchise, real and personal property, gross receipt, value
added, capital stock, production, business and occupation, disability,
employment, payroll, license, estimated, stamp, custom duties, severance,
unemployment, social security, Medicare, alternative minimum or withholding
taxes or charges imposed by any Governmental Authority, and includes any
interest and penalties (civil or criminal) on or additions to any such taxes and
(b) liability for items in subparagraph (a), above, of any other Person by
contract, operation of law (including Treasury Regulation 1.1502 6) or
otherwise.


 
Appendix A to Asset Purchase Agreement
-xiv-

--------------------------------------------------------------------------------

 
 
“Tax Allocation Schedule” shall be as defined in Section 3.3.
 
“Tax Return” shall mean any return, report, election, declaration, statement,
information return, schedule, or other document (including any related or
supporting information) filed or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
administration of any Taxes or the administration of any laws, regulations or
administrative requirements relating to any Taxes or any amendment thereof.
 
“Termination Date” shall be as defined in Section 15.1(a)(ii).
 
“Title Arbitrator” shall be as defined in Section 6.5(b).
 
“Title Defect” shall be as defined in Section 6.3.
 
“Title Defect Amount” shall be as defined in Section 6.2(e).
 
“Title Defect Notice” shall be as defined in Section 6.2(a).
 
“Title Defect Property” shall be as defined in Section 6.2(d)(i).
 
“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any Person which is required to be
obtained, made or complied with for or in connection with any sale, assignment,
transfer or encumbrance of any Asset or any interest therein, regardless of the
legal effect of failure to comply with such requirement prior to such sale,
assignment, transfer or encumbrance.
 
“Transfer Taxes” shall be as defined in Section 9.3.
 
“Voting Stock” shall mean securities entitled to vote generally in the election
of Directors of Seller.
 
“Use and Access Agreement” shall be defined in Section 11.2(g).
 
“Wells” shall be as defined in clause (b) of the definition of Assets.
 
“Working Interest” shall mean the percentage of costs and expenses attributable
to the maintenance, development and operation of a Property Subdivision.
 
 
Appendix A to Asset Purchase Agreement
-xv-
